Exhibit 10.1

 

Execution Copy

 

 

$2,000,000,000
CREDIT AGREEMENT

 

dated as of
June 23, 2010

 

AMONG

 

KINDER MORGAN ENERGY PARTNERS, L.P.,
as the Company,

 

KINDER MORGAN OPERATING L.P. “B”,
as the Subsidiary Borrower,

 

THE LENDERS PARTY HERETO,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent,

 

BANK OF AMERICA, N.A.,

 

CITIBANK, N.A.,

 

and

 

JPMORGAN CHASE BANK, N.A.
as the Syndication Agents,

 

and

 

DNB NOR BANK ASA, NEW YORK BRANCH,
as the Documentation Agent

 

--------------------------------------------------------------------------------

 

WELLS FARGO SECURITIES, LLC,

 

BANC OF AMERICA SECURITIES LLC,

 

CITIGROUP GLOBAL MARKETS, INC.,

 

and

 

J.P. MORGAN SECURITIES INC.,
as the Joint Lead Arrangers and the Joint Book Managers

 

 

2010 Three Year Facility

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I. DEFINITIONS

 

2

 

 

 

 

 

SECTION 1.01

 

Defined Terms

 

2

SECTION 1.02

 

Classification of Loans and Borrowings

 

24

SECTION 1.04

 

Interpretation

 

24

 

 

 

 

 

ARTICLE II. THE CREDITS

 

25

 

 

 

 

 

SECTION 2.01

 

Commitments

 

25

SECTION 2.02

 

Loans and Borrowings

 

26

SECTION 2.03

 

Requests for Borrowings

 

26

SECTION 2.04

 

Intentionally Omitted

 

27

SECTION 2.05

 

Swingline Loans

 

27

SECTION 2.06

 

Letters of Credit

 

28

SECTION 2.07

 

Funding of Borrowings

 

33

SECTION 2.08

 

Interest Elections

 

34

SECTION 2.09

 

Termination and Reduction of Commitments

 

35

SECTION 2.10

 

Repayment of Loans; Evidence of Debt

 

36

SECTION 2.11

 

Prepayment of Loans

 

37

SECTION 2.12

 

Fees

 

38

SECTION 2.13

 

Interest

 

39

SECTION 2.14

 

Alternate Rate of Interest

 

40

SECTION 2.15

 

Increased Costs

 

40

SECTION 2.16

 

Break Funding Payments

 

42

SECTION 2.17

 

Taxes

 

42

SECTION 2.18

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

44

SECTION 2.19

 

Mitigation Obligations; Replacement of Lenders

 

45

SECTION 2.20

 

Telephonic Notices

 

46

SECTION 2.21

 

Defaulting Lenders

 

46

 

 

 

 

 

ARTICLE III. CONDITIONS PRECEDENT

 

49

 

 

 

 

 

SECTION 3.01

 

Conditions Precedent to the Initial Credit Event

 

49

SECTION 3.02

 

Conditions Precedent to All Credit Events

 

51

SECTION 3.03

 

Delivery of Documents

 

51

 

 

 

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

 

51

 

 

 

 

 

SECTION 4.01

 

Organization and Qualification

 

52

SECTION 4.02

 

Authorization, Validity, Etc.

 

52

SECTION 4.03

 

Governmental Consents, Etc.

 

52

 

i

--------------------------------------------------------------------------------


 

SECTION 4.04

 

No Breach or Violation of Agreements or Restrictions, Etc.

 

52

SECTION 4.05

 

Properties

 

53

SECTION 4.06

 

Litigation and Environmental Matters

 

53

SECTION 4.07

 

Financial Statements

 

53

SECTION 4.08

 

Disclosure

 

54

SECTION 4.09

 

Investment Company Act

 

54

SECTION 4.10

 

ERISA

 

54

SECTION 4.11

 

Tax Returns and Payments

 

54

SECTION 4.12

 

Compliance with Laws and Agreements

 

55

SECTION 4.13

 

Purpose of Loans

 

55

SECTION 4.14

 

Foreign Assets Control Regulations, etc.

 

55

 

 

 

 

 

ARTICLE V. AFFIRMATIVE COVENANTS

 

56

 

 

 

 

 

SECTION 5.01

 

Financial Statements and Other Information

 

56

SECTION 5.02

 

Existence, Conduct of Business

 

58

SECTION 5.03

 

Payment of Obligations

 

58

SECTION 5.04

 

Maintenance of Properties; Insurance

 

58

SECTION 5.05

 

Books and Records; Inspection Rights

 

59

SECTION 5.06

 

Compliance with Laws

 

59

SECTION 5.07

 

Use of Proceeds

 

59

 

 

 

 

 

ARTICLE VI. NEGATIVE COVENANTS

 

59

 

 

 

 

 

SECTION 6.01

 

Liens

 

60

SECTION 6.02

 

Fundamental Changes

 

60

SECTION 6.03

 

Restricted Payments

 

61

SECTION 6.04

 

Transactions with Affiliates

 

61

SECTION 6.05

 

Restrictive Agreements

 

61

SECTION 6.06

 

Ratio of Consolidated Indebtedness to Consolidated EBITDA

 

62

 

 

 

 

 

ARTICLE VII. EVENTS OF DEFAULT

 

62

 

 

 

 

 

SECTION 7.01

 

Events of Default and Remedies

 

62

 

 

 

 

 

ARTICLE VIII. THE ADMINISTRATIVE AGENT

 

65

 

 

 

 

 

SECTION 8.01

 

Appointment, Powers and Immunities

 

65

SECTION 8.02

 

Reliance by Administrative Agent

 

66

SECTION 8.03

 

Defaults; Events of Default

 

66

SECTION 8.04

 

Rights as a Lender

 

66

SECTION 8.05

 

INDEMNIFICATION

 

66

SECTION 8.06

 

Non-Reliance on Agents and other Lenders

 

67

SECTION 8.07

 

Action by Administrative Agent

 

67

SECTION 8.08

 

Resignation or Removal of Administrative Agent

 

68

SECTION 8.09

 

Duties of Syndication Agents and Documentation Agent

 

68

SECTION 8.10

 

Trust Indenture Act

 

68

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX. GUARANTY

 

69

 

 

 

 

 

SECTION 9.01

 

Guaranty

 

69

SECTION 9.02

 

Continuing Guaranty

 

69

SECTION 9.03

 

Effect of Debtor Relief Laws

 

72

SECTION 9.04

 

Waiver

 

72

SECTION 9.05

 

Full Force and Effect

 

73

 

 

 

 

 

ARTICLE X. MISCELLANEOUS

 

73

 

 

 

 

 

SECTION 10.01

 

Notices, Etc.

 

73

SECTION 10.02

 

Waivers; Amendments

 

74

SECTION 10.03

 

Payment of Expenses, Indemnities, etc.

 

76

SECTION 10.04

 

Successors and Assigns

 

78

SECTION 10.05

 

Assignments and Participations

 

79

SECTION 10.06

 

Survival; Reinstatement

 

81

SECTION 10.07

 

Counterparts; Integration; Effectiveness

 

81

SECTION 10.08

 

Severability

 

82

SECTION 10.09

 

Right of Setoff

 

82

SECTION 10.10

 

Governing Law; Jurisdiction; Consent to Service of Process

 

82

SECTION 10.11

 

WAIVER OF JURY TRIAL

 

83

SECTION 10.12

 

Confidentiality

 

84

SECTION 10.13

 

Interest Rate Limitation

 

84

SECTION 10.14

 

EXCULPATION PROVISIONS

 

85

SECTION 10.15

 

U.S. Patriot Act

 

85

SECTION 10.16

 

No Advisory or Fiduciary Responsibility

 

85

SECTION 10.17

 

Liability of Delegate

 

86

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

Schedule 1.01

 

Commitments

Schedule 6.05

 

Existing Restrictions

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit 1.01-A

 

Form of Assignment and Acceptance

Exhibit 1.01-B

 

Other Existing Letters of Credit

Exhibit 1.01-C

 

Form of Committed Note

Exhibit 1.01-D

 

Form of Swingline Note

Exhibit 2.03

 

Form of Borrowing Request

Exhibit 2.06

 

Form of Letter of Credit Request

Exhibit 2.07

 

Form of Notice of Account Designation

Exhibit 2.08

 

Form of Interest Election Request

Exhibit 2.11

 

Form of Notice of Prepayment

Exhibit 5.01

 

Form of Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of June 23, 2010 (this “Agreement”) is among:

 

(a)                                  Kinder Morgan Energy Partners, L.P., a
Delaware limited partnership (the “Company”);

 

(b)                                 Kinder Morgan Operating L.P. “B”, a Delaware
limited partnership (the “Subsidiary Borrower”);

 

(c)                                  the banks and other financial institutions
listed on the signature pages hereof under the caption “Lenders” (the “Lenders”
and together with each other Person that becomes a Lender pursuant to
Section 2.01(b) or Section 10.05, collectively, the “Lenders”);

 

(d)                                 Wells Fargo Bank, National Association, a
national banking association, individually as a Lender and as the administrative
agent for the Lenders (in such latter capacity together with any other Person
that becomes Administrative Agent pursuant to Section 8.08, the “Administrative
Agent”);

 

(e)                                  Bank of America, N.A., Citibank, N.A., and
JPMorgan Chase Bank, N.A., as the Syndication Agents (the “Syndication Agents”);
and

 

(f)                                    DnB NOR Bank ASA, New York Branch as the
Documentation Agent (the “Documentation Agent”).

 

PRELIMINARY STATEMENTS

 

The Company and the Subsidiary Borrower have requested that a credit facility be
extended to them pursuant to which: (a) the Company may borrow from the Lenders
(i) to repay in full the principal and accrued interest on all loans and other
amounts outstanding (if any) under that certain Credit Agreement dated as of
August 5, 2005 among the Company, the Subsidiary Borrower, the lenders party
thereto, Wells Fargo Bank, National Association (“Wells Fargo”) (as successor to
Wachovia Bank, National Association), as the administrative agent, an issuing
bank and the swingline bank, and the other agents named therein (as amended to
date, the “Existing Credit Agreement”), (ii) to back commercial paper issuance,
and (iii) for general working capital and other general partnership purposes;
and (b) the Company may obtain the issuance of letters of credit and the letters
of credit (including the Subsidiary Borrower Letter of Credit) issued or
otherwise outstanding under the Existing Credit Agreement will be deemed to be
letters of credit issued hereunder by the issuing bank that issued such letter
of credit.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I.
DEFINITIONS

 

SECTION 1.01                    Defined Terms.As used in this Agreement, the
following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Administrative Agent” has the meaning specified in the introduction to this
Agreement.

 

“Administrative Questionnaire” means an Administrative Questionnaire in the form
supplied by the Administrative Agent.

 

“Affiliate” of any Person shall mean (i) any Person directly or indirectly
controlled by, controlling or under common control with such first Person,
(ii) any director or officer of such first Person or of any Person referred to
in clause (i) above and (iii) if any Person in clause (i) above is an
individual, any member of the immediate family (including parents, siblings,
spouse and children) of such individual and any trust whose principal
beneficiary is such individual or one or more members of such immediate family
and any Person who is controlled by any such member or trust.  For purposes of
this definition, any Person that owns directly or indirectly 25% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 25% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) such corporation or
other Person.

 

“Agreement” has the meaning specified in the introduction to this Agreement
(subject, however, to Section 1.04(v) hereof).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Federal Funds Effective Rate in effect on such day plus ½ of 1%,
(b) the Prime Rate in effect for such day, and (c) the LIBOR Rate for a one
month Interest Period that begins on such day (and if such day is not a Business
Day, the immediately preceding Business Day) plus 1%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBOR Rate shall be effective from the effective date of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Margin” means, as to any ABR Borrowing or any LIBOR Borrowing, as
the case may be, at any time and from time to time, a percentage per annum equal
to the applicable percentage set forth below for the corresponding Performance
Level set forth below:

 

2

--------------------------------------------------------------------------------


 

Performance
Level

 

LIBOR Borrowings
Applicable
Margin Percentage

 

ABR Borrowings
Applicable
Margin Percentage

 

I

 

1.325

%

0.325

%

II

 

1.550

%

0.550

%

III

 

1.750

%

0.750

%

IV

 

2.125

%

1.125

%

V

 

2.375

%

1.375

%

 

The Applicable Margin shall be determined by reference to the Performance Level
in effect from time to time, and any change in the Applicable Margin shall be
effective from the effective date of the change in the applicable Performance
Level giving rise thereto.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Total Commitment represented by such Lender’s Commitment.  If the Total
Commitment has terminated or expired, the Applicable Percentages shall be
determined based upon the Total Commitment most recently in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

 

“Application” has the meaning specified in Section 2.06(c).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.05), and accepted by the Administrative Agent, in the form of
Exhibit 1.01-A or any other form approved by the Administrative Agent.

 

“Available Cash” has the meaning specified in the Third Amended and Restated
Agreement of Limited Partnership of the Company dated as of May 18, 2001.

 

“Availability Period” means the period from the Effective Date, to the earlier
of the Maturity Date and the date of termination of the Total Commitment.

 

“Bankruptcy Code” has the meaning specified in Section 9.01(a).

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

3

--------------------------------------------------------------------------------


 

“Board of Directors” means, with respect to any Person, the Board of Directors
of such Person or any committee of the Board of Directors of such Person duly
authorized to act on behalf of the Board of Directors of such Person.

 

“Bonds” means the Port Facility Refunding Revenue Bonds (Enron Transportation
Services, L.P. Project) Series 1994 in the original aggregate principal amount
of $23,700,000, as issued by the Jackson-Union Regional Port District.

 

“Borrowers” means, collectively, the Company and the Subsidiary Borrower and
“Borrower” means either one of them.

 

“Borrowing” means (a) a borrowing comprised of Committed Loans of the same Type,
made, converted or continued on the same date and, in the case of Eurodollar
Loans, as to which a single Interest Period is in effect or (b) a Swingline
Loan.

 

“Borrowing Date” means the Business Day upon which any Letter of Credit is to be
issued or any Loan is to be made available to the Company.

 

“Borrowing Request” has the meaning specified in Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas, New York, New York, or Charlotte,
North Carolina, are authorized or required by law to remain closed; provided
that, when used in connection with a rate of interest determined by reference to
LIBOR (other than the LIM Rate), the term “Business Day” shall also exclude any
day on which banks are not open for dealings in dollar deposits in the London
interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person’s equity, including (a) all
common stock and preferred stock, any limited or general partnership interest
and any limited liability company member interest, (b) beneficial interests in
trusts, and (c) any other interest or participation that confers upon a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person.

 

“Change in Control” means any of (a) the acquisition through beneficial
ownership or otherwise after the date hereof by any person (as such term is used
in section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the
date hereof) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act as in effect on the date hereof), excluding
the Permitted Holders, of 30% of the Voting Stock of the General Partner or
(b) individuals who, at the beginning of any period of twelve consecutive
months,

 

4

--------------------------------------------------------------------------------


 

constitute the Delegate’s Board of Directors cease for any reason (other than
death or disability) to constitute a majority of the Delegate’s Board of
Directors then in office.

 

“Change in Control Event” means the execution of any definitive agreement which,
when fully performed by the parties thereto, would result in a Change in
Control.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.  If any
Lender (or its applicable lending office or its holding company, as the case may
be) shall be, or shall determine itself to be, required by any law, rule,
regulation, request, guideline or directive (whether or not having the force of
law) relating to capital requirements adopted after the date of this Agreement
or any change in the interpretation or application of any thereof by any
Governmental Authority after the date of this Agreement (each a “Capital
Requirement”) to maintain (and in any such case such Lender, lending office or
holding company, as the case may be, does in fact maintain) capital against such
Lender’s unused Commitment (or any portion thereof), in whole or in part as a
result of such unused Commitment (or portion), either alone or in combination
with any proposed or agreed extension thereof (whether or not such extension
shall be by its terms at the time be effective), extending or being deemed to
extend for a period of more than one year from its inception or to have an
original maturity of more than one year or otherwise to last for a period of
time sufficient to require maintenance of capital against it, a “Change in Law”
shall be deemed to have occurred for purposes of Section 2.15(b) with respect to
such Capital Requirement.

 

“Charges” has the meaning specified in Section 10.13.

 

“Citi” means Citibank Global Markets Inc., Citibank, N.A., Citicorp USA, Inc.,
Citicorp North America Inc., and any of their affiliates.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Committed Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Committed Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09, (b) reduced in
its entirety pursuant to Section 2.21, (c) increased pursuant to Section 2.01 or
(d) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.05.  The initial amount of each Lender’s

 

5

--------------------------------------------------------------------------------


 

Commitment is set forth on Schedule 1.01 hereto, or in the Register maintained
by the Administrative Agent pursuant to Section 10.05.

 

 “Committed Loan” means a Loan made pursuant to Section 2.03.

 

“Committed Note” means a promissory note of the Company payable to the order of
each Lender, in substantially the form of Exhibit 1.01-C, together with all
modifications, extensions, renewals and rearrangements thereof.

 

“Communications” has the meaning specified in Section 10.01.

 

“Company” has the meaning specified in the introduction to this Agreement.

 

“Company Debt Rating” means, with respect to the Company as of any date of
determination, the rating that has been most recently announced by each of S&P
or Moody’s for any non-credit enhanced, unsecured long-term senior debt issued
or to be issued by the Company.  For purposes of the foregoing:

 

(a)          if, at any time, neither S&P nor Moody’s shall have in effect a
Company Debt Rating, the Applicable Margin or the Facility Fee Rate, as the case
may be, shall be set in accordance with Performance Level V under the definition
of “Applicable Margin” or “Facility Fee Rate”, as the case may be;

 

(b)         if the ratings established by S&P and Moody’s shall fall within
different Performance Levels, the Applicable Margin or the Facility Fee Rate, as
the case may be, shall be based upon the higher rating; provided, however, that,
if the lower of such ratings is two or more Performance Levels below the higher
of such ratings, the Applicable Margin or the Facility Fee Rate, as the case may
be, shall be based upon the rating that is one Performance Level lower than the
higher rating;

 

(c)          if any rating established by S&P or Moody’s shall be changed, such
change shall be effective as of the date on which such change is announced
publicly by the rating agency making such change; and

 

(d)         if S&P or Moody’s shall change the basis on which ratings are
established by it, each reference to the Company Debt Rating announced by S&P or
Moody’s shall refer to the then equivalent rating by S&P or Moody’s, as the case
may be.

 

“Consolidated Assets” means, at the date of any determination thereof, the total
assets of the Company and the Subsidiaries as set forth on a consolidated
balance sheet of the Company and the Subsidiaries for their most recently
completed fiscal quarter, prepared in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period,  EBITDA of the Company and the
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Indebtedness” means, at the date of any determination thereof,
Indebtedness of the Company and the Subsidiaries determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, the Interest Expense of
the Company and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Net Tangible Assets” means, at the date of any determination
thereof, Consolidated Assets after deducting therefrom: (a) all current
liabilities, excluding (i) any current liabilities that by their terms are
extendable or renewable at the option of the obligor thereon to a time more than
12 months after the time as of which the amount thereof is being computed; and
(ii) current maturities of long-term debt; and (b) the value, net of any
applicable reserves and accumulated amortization, of all goodwill, trade names,
trademarks, patents and other like intangible assets, all as set forth, or on a
pro forma basis would be set forth, on a consolidated balance sheet of the
Company and the Subsidiaries for their most recently completed fiscal quarter,
prepared in accordance with GAAP.

 

“Credit Event” means the making of any Loan or the issuance or the extension of
any Letter of Credit.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Committed Loans and its LC
Exposure and Swingline Exposure at such time.

 

“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified the Company, the
Administrative Agent, any Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit (unless such failure is
being contested in good faith by appropriate proceedings), (c) failed, within
three Business Days after request by the Administrative Agent, to confirm that
it will comply with the terms of this Agreement relating to its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
and Swingline Loans (unless such failure is being contested in good faith by
appropriate proceedings), (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, or (e) (i) has been adjudicated
as, or determined by any Governmental Authority having regulatory authority over
such Person or its assets to be, insolvent or has a parent company that has been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent, or (ii) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar

 

7

--------------------------------------------------------------------------------


 

Person charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.  Notwithstanding the
foregoing, no Lender shall be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.  For avoidance of
doubt (A) an assignee of a Defaulting Lender shall not be deemed to be a
Defaulting Lender solely by virtue of the fact that it is an assignee of a
Defaulting Lender, (B) neither the reallocation of funding obligations provided
for in Section 2.21 as a result of a Lender being a Defaulting Lender nor the
performance by non-Defaulting Lenders of such reallocated funding obligations
will by themselves cause the relevant Defaulting Lender to become a
non-Defaulting Lender and (C) when a Defaulting Lender ceases to be a Defaulting
Lender (due to assignment to a new or existing Lender, commitment reduction
pursuant to Section 2.21 or otherwise) all cash collateral deposited with
respect to Letters of Credit pursuant to Section 2.06(k) shall be promptly
released to the Company and all commitment reallocations under Section 2.21
shall be promptly adjusted.

 

“Delegate” means Kinder Morgan Management, LLC, a Delaware limited liability
company.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Documentation Agent” has the meaning specified in the introduction to this
Agreement.

 

“EBITDA” means, with respect to any Person for any period (without duplication),
the Net Income of such Person, increased (a) (to the extent deducted in
determining Net Income for such period) by the sum of (i) all income taxes
(including state franchise taxes based upon income) of such Person paid or
accrued according to GAAP for such period; (ii) Consolidated Interest Expense of
such Person for such period, (iii) all depreciation, depletion and amortization
(including amortization of goodwill) of such Person for such period; (iv) other
non-cash charges or losses (including asset impairments, write-downs or
write-offs), and (v) amortization, write-off or write-down of debt discount,
capitalized interest and debt issuance costs and commissions, discounts and
other fees, charges and expenses associated with any letters of credit or
Indebtedness, including in connection with the repurchase or repayment thereof,
including any premium and acceleration of fees or discounts and other expenses,
plus (b) the amount of cash dividends actually received during such period by
such Person on a consolidated basis from unconsolidated Subsidiaries of such
Person (provided that any such cash dividends actually received within thirty
days after the last day of any fiscal quarter attributable to operations during
such prior fiscal quarter shall be deemed to have been received during such
prior fiscal quarter and not in the fiscal quarter actually received) minus
(c) each of the following (i) all non-cash items of income or gain of such
Person which were included in determining such consolidated Net Income for such
period, (ii) any cash payments made during such period in respect of items
described in clause (a)(iv) above subsequent to the fiscal quarter in which the

 

8

--------------------------------------------------------------------------------


 

relevant non-cash charges or losses were reflected as a charge in determining
consolidated Net Income and (iii) equity earnings from unconsolidated
Subsidiaries, in each case determined in accordance with GAAP.

 

“Effective Date” means the date occurring on or before June 30, 2010 on which
the conditions specified in Section 3.01 are satisfied (or waived in accordance
with Section 10.02).

 

“Eligible Assignee” means (a) any Lender; (b) any Affiliate of any Lender; (c)
an Approved Fund and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) the Issuing Banks and (iii) unless an
Event of Default has occurred and is continuing, the Company (each such approval
not to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Company or any of the
Company’s Affiliates or Subsidiaries.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release of any Hazardous Materials into the environment, or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Group” means the Company and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Company, are treated as a single
employer under Section 414 of the Code.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the LIBOR Rate.

 

“Event of Default” has the meaning specified in Section 7.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any

 

9

--------------------------------------------------------------------------------


 

Obligation, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which either Borrower is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Company under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement or is attributable to such Foreign
Lender’s failure or inability to comply with Section 2.17(e), except to the
extent that such Foreign Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from a Borrower with respect to such
withholding tax pursuant to Section 2.17(a) and (d) any U.S. Federal withholding
Taxes imposed by FATCA.

 

“Execution Date” means the earliest date upon which all of the following shall
have occurred: counterparts of this Agreement shall have been executed by the
Borrowers and each Lender listed on the signature pages hereof and the
Administrative Agent shall have received counterparts hereof which taken
together, bear the signatures of the Borrowers and each Lender and the
Administrative Agent.

 

 “Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.

 

“Existing Letters of Credit” means, collectively, the Subsidiary Borrower Letter
of Credit and the letters of credit issued under the Existing Credit Agreement
listed on Exhibit 1.01-B.

 

“Facility Fee” has the meaning specified in Section 2.12(a).

 

“Facility Fee Rate” means at any time and from time to time, a percentage per
annum equal to the applicable percentage set forth below for the corresponding
Performance Level set forth below:

 

Performance
Level

 

Facility Fee Rate

 

I

 

.175

%

II

 

.200

%

III

 

.250

%

IV

 

.375

%

V

 

.625

%

 

The Facility Fee Rate shall be determined by reference to the Performance Level
in effect from time to time and any change in the Facility Fee Rate shall be
effective from the effective date of the change in the applicable Performance
Level giving rise thereto.

 

10

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letters” has the meaning specified in Section 2.12.

 

 “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which either Borrower is located.  For purposes
of this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America from time to time, including as set forth in the opinions, statements
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and the Financing Accounting Standards Board.

 

“General Partner” means Kinder Morgan G.P., Inc., a Delaware corporation.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term

 

11

--------------------------------------------------------------------------------


 

Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Guaranteed Obligations” has the meaning specified in Section 9.01.

 

“Guaranty” means the guaranty of the Company contained in Article IX.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means a financial instrument or security which is used as a
cash flow or fair value hedge to manage the risk associated with a change in
interest rates, foreign currency exchange rates or commodity prices.

 

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Company, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more Wholly-owned Subsidiaries) at all times by the
Company or any of the Subsidiaries, (ii) that have been formed for the purpose
of issuing trust preferred securities or deferrable interest subordinated debt,
and (iii) substantially all the assets of which consist of (A) subordinated debt
of the Company or a Subsidiary, and (B) payments made from time to time on the
subordinated debt.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (other than surety, performance
and guaranty bonds), (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding trade accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others (provided that in
the event that any Indebtedness of the Company or any Subsidiary shall be the
subject of a Guarantee by one or more Subsidiaries or by the Company, as the
case may be, the aggregate amount of the outstanding Indebtedness of the Company
and the Subsidiaries in respect thereof shall be determined by reference to the
primary Indebtedness so guaranteed, and without duplication by reason of the
existence of any such guarantee), (g) all Capital Lease Obligations of such
Person, (h) all obligations of such Person as an account party in respect of (i)
the full face amount of all letters of credit (drawn or undrawn) supporting the
exposure of such Person under Hedging Agreements and (ii) the drawn portion of
all other letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of funded

 

12

--------------------------------------------------------------------------------


 

bankers’ acceptances and (j) Hybrid Securities.  The Indebtedness of any Person
shall include the Indebtedness of any other Person (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor: provided that
Indebtedness shall not include (1) non-recourse debt, (2) performance
guaranties, (3) monetary obligations or guaranties of monetary obligations of
Person as lessees under leases that are in accordance with GAAP, recorded as
operating leases, and (4) guarantees by such Person of obligations of others
which are not obligations described in clauses (a) through (j) of this
definition, and provided further, that where any such indebtedness or obligation
of such Person is made jointly, or jointly and severally, with any third party
or parties other than any Subsidiary of such Person, the amount thereof for the
purpose of this definition only shall be the pro rata portion thereof payable by
such Person, so long as such third party or parties have not defaulted on its or
their joint and several portions thereof and can reasonably be expected to
perform its or their obligations thereunder.  For the avoidance of doubt, except
as expressly provided in clause (h)(i) above, “Indebtedness” of a Person in
respect of such letters of credit shall include, without duplication, only the
principal amount of the unreimbursed obligations of such Person in respect of
such letters of credit that have been drawn upon by the beneficiaries to the
extent of the amount drawn, and shall include no other obligations in respect of
such letters of credit.

 

“Indemnified Parties” has the meaning specified in Section 10.03.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnity Matters” means, with respect to any Indemnified Party, all losses,
liabilities, claims and damages (including reasonable legal fees and expenses).

 

“Information Memorandum” means the Information Memorandum dated May, 2010.

 

“Interest Election Request” has the meaning specified in Section 2.08.

 

“Interest Expense” means (without duplication), with respect to any period for
any Person (a) the aggregate amount of interest, whether expensed or
capitalized, paid, accrued or scheduled to be paid during such period in respect
of the Indebtedness of such Person including (i) the interest portion of any
deferred payment obligation; (ii) the portion of any rental obligation in
respect of Capital Lease Obligations allocable to interest expenses; and
(iii) any non-cash interest payments or accruals, all determined in accordance
with GAAP, less (b) Interest Income of such Person for such period.

 

“Interest Income” means, with respect to any period for any Person, interest
actually received by such Person during such period.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December, and (b) with respect to any Eurodollar Loan, the last Business Day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such

 

13

--------------------------------------------------------------------------------


 

Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and on the numerically corresponding
day in the calendar month that is one, two, three or six months (or, if agreed
to by all Lenders, nine or twelve months) thereafter, as the Company may elect
and is available, provided (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of any Eurodollar Borrowing, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period and (iii) no Interest Period
shall end after the Stated Maturity Date.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Eurodollar Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

 

“Issuing Banks” means each bank issuing an Existing Letter of Credit, including
Wells Fargo, for itself and as a successor to Wachovia Bank, National
Association, and each other consenting Lender that is designated to the
Administrative Agent in writing by the Company, in each case in its capacity as
an issuer of one or more Letters of Credit hereunder.

 

 “LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

 “Lenders” has the meaning specified in the introduction to this Agreement. 
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

 

“Letter of Credit” means any Existing Letter of Credit or any letter of credit
issued pursuant to this Agreement.

 

“Letter of Credit Request” has the meaning specified in Section 2.06.

 

“LIBOR” means for any Interest Period:

 

(a)                                  the rate per annum equal to the rate
determined by the Administrative Agent to be the offered rate that appears on
the page of the Reuters Reference screen (or any successor thereto) that
displays an average British Bankers Association Interest Settlement Rate for
deposits in dollars (for delivery on the first day of such Interest Period) with
a term

 

14

--------------------------------------------------------------------------------


 

equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period;
or

 

(b)                                 if the rate referenced in the preceding
clause (a) does not appear on such page or service or such page or service shall
not be available, the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
that displays an average British Bankers Association Interest Settlement Rate
for deposits in dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period; or

 

(c)                                  if the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest at which deposits in dollars (for
delivery on the first day of such Interest Period in same day funds) in the
approximate amount of the Eurodollar Loan as to which such determination is
being made (or, if Wells Fargo is making or converting a simultaneous Eurodollar
Loan in the approximate amount of such Eurodollar Loan being made, continued or
converted by Wells Fargo) and with a term equivalent to such Interest Period
would be offered by Wells Fargo’s London branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period.

 

“LIBOR Market Index” means for any day:

 

(a)                                  the rate per annum equal to the rate
determined by the Swingline Lender to be the offered rate that appears on the
page of the Reuters Reference screen (or any successor thereto) that displays an
average British Bankers Association Interest Settlement Rate for deposits in
dollars (for delivery on such day) with a term equivalent to one month,
determined as of approximately 11:00 a.m. (London time) on such day; or

 

(b)                                 if the rate referenced in the preceding
clause (a) does not appear on such page or service or such page or service shall
not be available, the rate per annum equal to the rate determined by the
Swingline Lender to be the offered rate on such other page or other service that
displays an average British Bankers Association Interest Settlement Rate for
deposits in dollars (for delivery on such day) with a term equivalent to one
month, determined as of approximately 11:00 a.m. (London time) on such day; or

 

(c)                                  if the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum determined by the
Swingline Lender as the rate of interest at which deposits in dollars of
$5,000,000 and for a one month maturity (for delivery on such day in same day
funds) are offered by Wells Fargo’s London branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) on such day.

 

“LIBOR Rate” shall mean, with respect to any Eurodollar Loan for any Interest
Period for such Loan, a rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) determined by the Administrative Agent to be equal to the
quotient of (i) LIBOR for such

 

15

--------------------------------------------------------------------------------


 

Loan for such Interest Period divided by (ii) 1 minus the Reserve Requirement
for such Loan for such Interest Period.

 

“Lien” means, with respect to any asset (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“LIM Rate” shall mean, with respect to any Swingline Loan for any day, a rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined
by the Swingline Lender to be equal to the quotient of (i) LIBOR Market Index
for such Loan for such day divided by (ii) 1 minus the Reserve Requirement for
such Loan for such day.

 

“Loan Documents” mean, collectively, this Agreement (including the Guaranty),
the Notes, if any, the Applications, the Fee Letters and all other instruments
and documents from time to time executed and delivered by either Borrower in
connection herewith and therewith.

 

“Loans” means advances made by the Lenders to the Company pursuant to this
Agreement.

 

 “Material Adverse Effect” means, relative to any occurrence of whatever nature,
a material adverse effect on (a) the business assets, liabilities or financial
condition of the Company and the Subsidiaries taken as a whole, (b) the ability
of the Borrowers to collectively perform the Obligations or (c) the rights of
the Administrative Agent, any Issuing Bank or any Lender against the Borrower
under any material provision of this Agreement or any other Loan Document.

 

“Material Project” means the construction or expansion of a capital project of
the Company or any of the Subsidiaries, the aggregate capital cost of which
exceeds $50,000,000.

 

“Material Project EBITDA Adjustments” means, with respect to each Material
Project

 

(A)                              prior to the Commercial Operation Date of a
Material Project (but including the fiscal quarter in which such Commercial
Operation Date occurs) a percentage (based on the then-current completion
percentage of such Material Project) of an amount to be approved by the
Administrative Agent as the projected Consolidated EBITDA attributable to such
Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such amount to be determined
based on customer contracts relating to such Material Project, the
creditworthiness of the other parties to such contracts, or such tariff-based
customers and projected revenues from such contracts, tariffs capital costs and
expenses, scheduled Commercial Operation Date, oil and gas reserve and
production estimates, commodity price assumptions and other factors deemed
appropriate by the Administrative Agent) which may, at the Company’s option, be
added to actual Consolidated EBITDA for the fiscal quarter in which construction
of such Material Project commences and for each fiscal quarter thereafter until
the Commercial Operation Date of such Material Project

 

16

--------------------------------------------------------------------------------


 

(including the fiscal quarter in which such Commercial Operation Date occurs,
but without duplication of any actual Consolidated EBITDA attributable to such
Material Project following such Commercial Operation Date); provided that if the
actual Commercial Operation Date does not occur by the scheduled Commercial
Operation Date, the foregoing amount shall be reduced, for quarters ending after
the scheduled Commercial Operation Date to (but excluding) the first full
quarter after the actual Commercial Operation Date, by the following percentage
amounts depending on the period of delay (based on the actual period of delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, and (iv) longer than 270 days, 100%; and

 

(B)                                beginning with the first full fiscal quarter
following the Commercial Operation Date of a Material Project and for the two
immediately succeeding fiscal quarters, an amount to be approved by the
Administrative Agent as the projected Consolidated EBITDA attributable to such
Material Project (determined in the same manner set forth in clause (A) above)
for the balance of the four full fiscal quarter period following such Commercial
Operation Date, which may, at the Company’s option, be added to actual
Consolidated EBITDA for such fiscal quarters.

 

Notwithstanding the foregoing:

 

(i)                                     no such additions shall be allowed with
respect to any Material Project unless:

 

(a)                                  not later than 10 days (or such shorter
period as reasonably acceptable to the Administrative Agent) prior to the
delivery of any certificate required by the terms and provisions of Section
5.01(c) to the extent Material Project EBITDA Adjustments will be made to
Consolidated EBITDA in determining compliance with Section 6.06, the Company
shall have delivered to the Administrative Agent written pro forma projections
of Consolidated EBITDA attributable to such Material Project, and

 

                                               
(b)                                 prior to the date the certificate required
by the terms and provisions of Section 5.01(c) is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent, and

 

(ii)                                  the aggregate amount of all Material
Project EBITDA Adjustments during any period shall be limited to 20% of the
total actual Consolidated EBITDA for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments).

 

Any Material Project EBITDA Adjustment with respect to any Material Project of
an entity with respect to which the Company holds an equity method

 

17

--------------------------------------------------------------------------------


 

investment of at least 40% shall be determined as set forth above based upon the
projected (prior to the Commercial Operation Date) and actual (on and after the
Commercial Operation Date) cash dividends projected to be received or actually
received by the Company on a consolidated basis from such entity.

 

“Material Subsidiary” means any Subsidiary the value of the assets of which
exceeds 5% of Consolidated Assets as of the fiscal quarter most recently ended
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b), as the case may be.

 

“Maturity Date” means the earlier of (a) the Stated Maturity Date and (b) the
acceleration of the Obligations pursuant to Section 7.01.

 

“Maximum Rate” has the meaning specified in Section 10.13.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Income” means with respect to any Person for any period that net income of
such Person for such period determined in accordance with GAAP; provided that
there shall be excluded, without duplication, from such net income (to the
extent otherwise included therein).

 

(a)                                  net extraordinary gains and losses (other
than, in the case of losses, losses resulting from charges against net income to
establish or increase reserves for potential environmental liabilities and
reserves for exposure of such Person under rate cases);

 

(b)                                 net gains or losses in respect of
dispositions of assets other than in the ordinary course of business;

 

(c)                                  any gains or losses attributable to
write-ups or write-downs of assets; and

 

(d)                                 proceeds of any key man insurance, or any
insurance on property, plant or equipment.

 

“Net Worth” means, as to the Company at any date, the sum of the amount of
partners’ capital of the Company determined as of such date in accordance with
GAAP, provided there shall be excluded, without duplication, from such
determination (to the extent otherwise included therein) the amount of
accumulated other comprehensive gain or loss as of such date.

 

“Note” means a Committed Note or a Swingline Note.

 

“Notice of Account Designation” has the meaning specified in Section 2.07.

 

“Notice of Default” has the meaning specified in Section 7.01.

 

“Notice of Prepayment” has the meaning specified in Section 2.11.

 

18

--------------------------------------------------------------------------------


 

“Obligations” means collectively:

 

(a)                                  the payment of all indebtedness and
liabilities by, and performance of all other obligations of, the Company in
respect of the Loans;

 

(b)                                 all obligations of the Company and the
Subsidiary Borrower under, with respect to, and relating to the Letters of
Credit whether contingent or matured;

 

(c)                                  the payment of all other indebtedness and
liabilities by and performance of all other obligations of, the Company and the
Subsidiary Borrower to the Administrative Agent, the Issuing Banks and the
Lenders under, with respect to, and arising in connection with, the Loan
Documents, and the payment of all indebtedness and liabilities of the Company
and the Subsidiary Borrower to the Administrative Agent, the Issuing Banks and
the Lenders for fees, costs, indemnification and expenses (including reasonable
attorneys’ fees and expenses) under the Loan Documents;

 

(d)                                 the reimbursement of all sums advanced and
costs and expenses incurred by the Administrative Agent under any Loan Document
(whether directly or indirectly) in connection with the Obligations or any part
thereof or any renewal, extension or change of or substitution for the
Obligations or, any part thereof, whether such advances, costs and expenses were
made or incurred at the request of either Borrower or the Administrative Agent;
and

 

(e)                                  all renewals, extensions, amendments and
changes of, or substitutions or replacements for, all or any part of the items
described under clauses (a) through (d) above.

 

 “Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Participant” has the meaning specified in Section 10.05(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Performance Level” means a reference to one of Performance Level I, Performance
Level II, Performance Level III, Performance Level IV or Performance Level V.

 

“Performance Level I” means, at any date of determination, that the Company
shall have a Company Debt Rating in effect on such date of at least A- by S&P or
at least A3 by Moody’s.

 

“Performance Level II” means, at any date of determination, (a) that the
Performance Level does not meet the requirements of Performance Level I and (b)
that the Company shall have a Company Debt Rating in effect on such date of at
least BBB+ by S&P, or at least Baa1 by Moody’s.

 

19

--------------------------------------------------------------------------------


 

“Performance Level III” means, at any date of determination, (a) that the
Performance Level does not meet the requirements of Performance Level I or
Performance Level II and (b) that the Company shall have a Company Debt Rating
in effect on such date of at least BBB by S&P, or at least Baa2 by Moody’s.

 

“Performance Level IV” means, at any date of determination, (a) that the
Performance Level does not meet the requirements of Performance Level I,
Performance Level II or Performance Level III and (b) that the Company shall
have a Company Debt Rating in effect on such date of at least BBB- by S&P, or at
least Baa3 by Moody’s.

 

“Performance Level V” means, at any date of determination, that the Performance
Level does not meet the requirements of Performance Level I, Performance Level
II, Performance Level III or Performance Level IV.

 

“Permitted Holders” means any of the holders of the Voting Stock of the General
Partner on the date of this Agreement

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any member of its
ERISA Group is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plantation Pipe Line” means Plantation Pipe Line Company, a Delaware and
Virginia corporation.

 

“Pledged Bonds” has the meaning specified in Section 2.06.

 

“Prime Rate” shall mean the rate of interest from time to time announced
publicly by the Administrative Agent at the Principal Office as its prime
commercial lending rate.  Such rate is set by the Administrative Agent as a
general reference rate of interest, taking into account such factors as the
Administrative Agent may deem appropriate, it being understood that many of the
Administrative Agent’s commercial or other loans are priced in relation to such
rate, that it is not necessarily the lowest or best rate actually charged to any
customer and that the Administrative Agent may make various commercial or other
loans at rates of interest having no relationship to such rate.

 

“Principal Office” shall mean the principal office of the Administrative Agent,
presently located in Charlotte, North Carolina, or such other location as
designated by the Administrative Agent from time to time.

 

“Register” has the meaning specified in Section 10.05.

 

“Regulation A” means Regulation A of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

20

--------------------------------------------------------------------------------


 

“Regulation D” means Regulation D of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” means Regulation T of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposures
and unused Commitments at such time.

 

“Requirement of Law” shall mean any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement
(whether or not having the force of law), including Environmental Laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority.

 

“Reserve Requirement” means, for any day as applied to a Eurodollar Loan, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements in effect on such day (including basic, supplemental,
marginal and emergency reserves under any regulations of the Board or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D) maintained by a member bank of
the Federal Reserve System.  Eurodollar Loans shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exceptions or offsets which may be available
from time to time to any Lender under Regulation D.

 

“Responsible Officer” means, as used with respect to the Company or the
Subsidiary Borrower, the Chairman, Vice Chairman, President, any Vice President,
Chief Executive Officer, Chief Financial Officer, Controller or Treasurer of the
Delegate.

 

“Restricted Payment” means any distribution (whether in cash, securities or
other property) with respect to any partnership interest in the Company, or any
payment (whether in cash, securities or other property), including any deposit,
on account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such partnership interest or any option or other right to
acquire any such partnership interest; provided, however, that (a) distributions
with respect to the partnership interests in the Company that do not exceed,
with respect to any fiscal quarter of the Company, the amount of Available Cash
for such quarter shall

 

21

--------------------------------------------------------------------------------


 

not constitute Restricted Payments so long as both before and after the making
of such distribution, no Default exists under Section 7.01(b) and no Event of
Default shall have occurred and be continuing, (b) any partnership interest
split, partnership interest reverse split, dividend of Company partnership
interests or similar transaction will not constitute a Restricted Payment and
(c) the Company’s open market repurchases of any of its partnership interests
and acquisitions by officers, directors and employees of the Company of
partnership interests in the Company through cashless exercise of options
pursuant to the Company’s Common Unit Option Plan shall not constitute
Restricted Payments.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to its function.

 

“Specified Acquisition” means, at the election of the Company, one or more
acquisitions of assets or entities or operating lines or divisions in any
rolling 12-month period for an aggregate purchase price of not less than
$100,000,000.

 

“Stated Maturity Date” means June 23, 2013.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Unless the context otherwise
clearly requires, references in this Agreement to a “Subsidiary” or the
“Subsidiaries” refer to a Subsidiary or the Subsidiaries of the Company. 
Notwithstanding the foregoing, Plantation Pipe Line shall not be a Subsidiary of
the Company until such time as its assets and liabilities, profit or loss and
cash flow are required under GAAP to be consolidated with those of the Company.

 

“Subsidiary Borrower” has the meaning specified in the introduction to this
Agreement.

 

“Subsidiary Borrower Letter of Credit” means irrevocable letter of credit
No. S113181 issued by First Union National Bank (now Wells Fargo) in the
original face amount of $24,128,548 for the account of the Subsidiary Borrower
and for the benefit of Trustee.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

22

--------------------------------------------------------------------------------


 

“Swingline Lender” means Wells Fargo, in its capacity as lender of Swingline
Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Swingline Note” means a promissory note of the Company payable to the order of
the Swingline Lender in substantially the form of Exhibit 1.01-D, together with
all modifications, extensions, renewals and rearrangements thereof.

 

“Syndication Agents” has the meaning specified in the introduction to this
Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Total Capitalization” means, as to the Company at any date, the sum of
Consolidated Indebtedness (determined at such date) and the Net Worth
(determined as at the end of the most recent fiscal quarter of the Company for
which financial statements pursuant to Section 5.01(a) or Section 5.01(b), as
applicable, have been delivered).

 

“Total Commitment” means the sum of the Commitments of the Lenders.

 

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the Existing Letters of Credit and the issuance of the
other Letters of Credit hereunder.

 

“Trustee” means The Bank of New York Mellon Trust Company, N.A., as the
beneficiary of the Subsidiary Borrower Letter of Credit and any successor
beneficiary.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBOR Rate or the Alternate Base Rate.

 

“United States” and “U.S.” each means United States of America.

 

“Voting Stock” means, with respect to any Person, securities of any class or
classes of Capital Stock in such Person entitling holders thereof (whether at
all times or only so long as no senior class of stock has voting power by reason
of any contingency) to vote in the election of members of the Board of Directors
or other governing body of such Person or its managing member or its general
partner (or its managing general partner if there is more than one general
partner).

 

“Wells Fargo” has the meaning specified in the Preliminary Statements.

 

“Wholly-owned Subsidiary” means a Subsidiary of which all issued and outstanding
Capital Stock (excluding (a) in the case of a corporation, directors’ qualifying
shares, (b) in the case of a limited partnership, a 2% general partner interest
and (c) in the case of

 

23

--------------------------------------------------------------------------------


 

a limited liability company, a 2% managing member interest) is directly or
indirectly owned by the Company.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Administrative Agent.

 

SECTION 1.02                    Classification of Loans and Borrowings.  For
purposes of this Agreement, Loans and Borrowings may be classified and referred
to by Type (e.g., a “Eurodollar Loan” or “Eurodollar Borrowing” or an “ABR Loan”
or “ABR Borrowing”).

 

SECTION 1.03                    Accounting Terms; Changes in GAAP.  All
accounting and financial terms used herein and not otherwise defined herein and
the compliance with each covenant contained herein which relates to financial
matters shall be determined in accordance with GAAP applied by the Company on a
consistent basis, except to the extent that a deviation therefrom is expressly
stated.  Should there be a change in GAAP from that in effect on the Execution
Date, such that any of the defined terms set forth in Section 1.01 and/or
compliance with the covenants set forth in Article VI would then be calculated
in a different manner or with different components or any of such covenants
and/or defined terms used therein would no longer constitute meaningful criteria
for evaluating the matters addressed thereby prior to such change in GAAP (a)
the Company and the Required Lenders agree, within the 60-day period following
any such change, to negotiate in good faith and enter into an amendment to this
Agreement in order to modify the defined terms set forth in Section 1.01 or the
covenants set forth in Article VI, or both, in such respects as shall reasonably
be deemed necessary by the Required Lenders that the criteria for evaluating the
matters addressed by such covenants are substantially the same criteria as were
effective prior to any such change in GAAP, and (b) the Company shall be deemed
to be in compliance with such covenants during the 60-day period following any
such change, or until the earlier date of execution of such amendment, if and to
the extent that the Company would have been in compliance therewith under GAAP
as in effect immediately prior to such change.

 

SECTION 1.04                    Interpretation.  In this Agreement, unless a
clear contrary intention appears:

 

(i)                                     the singular number includes the plural
number and vice versa;

 

(ii)                                  reference to any gender includes each
other gender;

 

(iii)                               the words “herein”, “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section or other subdivision;

 

(iv)                              reference to any Person includes such Person’s
successors and assigns but, if applicable, only if such successors and assigns
are permitted by this Agreement, and reference to a Person in a particular
capacity excludes such Person in any

 

24

--------------------------------------------------------------------------------


 

other capacity or individually; provided that nothing in this clause (iv) is
intended to authorize any assignment not otherwise permitted by this Agreement;

 

(v)                                 except as expressly provided to the contrary
herein, reference to any agreement, document or instrument (including this
Agreement) means such agreement, document or instrument as amended, supplemented
or modified, or extended, renewed, refunded, substituted or replaced, and in
effect from time to time in accordance with the terms thereof and, if
applicable, the terms hereof, and reference to any Note or other note or
Indebtedness or other indebtedness includes any note or indebtedness issued
pursuant hereto in extension or renewal or refunding thereof or in substitution
or replacement therefor;

 

(vi)                              unless the context indicates otherwise,
reference to any Article, Section, Schedule or Exhibit means such Article or
Section hereof or such Schedule or Exhibit hereto;

 

(vii)                           the word “including” (and with correlative
meaning “include”) means including, without limiting the generality of any
description preceding such term;

 

(viii)                        with respect to the determination of any period of
time, except as expressly provided to the contrary, the word “from” means “from
and including” and the word “to” means “to but excluding”;

 

(ix)                                reference to any law, rule or regulation
means such as amended, modified, codified or reenacted, in whole or in part, and
in effect from time to time; and

 

(x)                                   the words “asset” and “property” shall be
construed to have the same meaning and effect and refer to any and all tangible
and intangible assets and properties.

 

ARTICLE II.
THE CREDITS

 

SECTION 2.01                    Commitments.

 

(a)                                  Subject to the terms and conditions set
forth herein, each Lender agrees to make Committed Loans to the Company from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Credit Exposure exceeding such
Lender’s Commitment or (ii) the sum of the total Credit Exposures, exceeding the
Total Commitment.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Company may borrow, prepay and reborrow
Committed Loans.

 

(b)                                 The Company shall have the right, without
the consent of the Lenders but with the prior approval of the Administrative
Agent, not to be unreasonably withheld, to cause from time to time an increase
in the total Commitments of the Lenders by adding to this Agreement one or more
additional Lenders or by allowing one or more Lenders to increase their
respective Commitments; provided however (i) no Event of Default shall have
occurred hereunder which is continuing, (ii) no such increase shall cause the
aggregate Commitments

 

25

--------------------------------------------------------------------------------


 

hereunder to exceed $2,300,000,000 and (iii) no Lender’s Commitment shall be
increased without such Lender’s consent.

 

SECTION 2.02                    Loans and Borrowings.

 

(a)                                  Each Committed Loan shall be made as part
of a Borrowing consisting of Committed Loans made by the Lenders in accordance
with their Applicable Percentage of the Total Commitment.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

(b)                                 Subject to Section 2.14, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Company may
request in accordance herewith.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Company to repay such Loan in accordance with the
terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $3,000,000.  At the
time that each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $1,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Total Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(f). 
Each Swingline Loan shall be in an amount that is an integral multiple of
$100,000 and not less than $1,000,000.  There shall not at any time be more than
a total of twelve Eurodollar Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Company shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Stated Maturity Date.

 

SECTION 2.03                    Requests for Borrowings.

 

To request a Borrowing, the Company shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., Charlotte, North Carolina, time, three Business Days before the
date of the proposed Borrowing and (b) in the case of an ABR Borrowing, not
later than 11:00 a.m., Charlotte, North Carolina, time, on the date of the
proposed Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery, telecopy or electronic
communication (e-mail) to the Administrative Agent of a written Borrowing
Request in a form of Exhibit 2.03 (a “Borrowing Request”) and signed by the
Company.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

26

--------------------------------------------------------------------------------


 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the Company’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Company shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04                    Intentionally Omitted

 

SECTION 2.05                    Swingline Loans.

 

(a)                                  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the Company
from time to time during the Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $25,000,000 or
(ii) the sum of the total Credit Exposures exceeding the Total Commitment;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Company may
borrow, prepay and reborrow Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Company
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 12:00 noon, Charlotte, North Carolina, time, on the
day of a proposed Swingline Loan.  Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan.  The Administrative Agent (if not the Swingline
Lender) will promptly advise the Swingline Lender of any such notice received
from the Company.  So long as the Swingline Lender and the Administrative Agent
are Wells Fargo or (if not Wells Fargo), the same institution is acting both as
the Administrative Agent and as the Swingline Lender, the Swingline Lender shall
make each Swingline Loan available to the Company by means of a credit to the
deposit account of the Company with the Swingline Lender identified in the most
recent Notice of Account Designation by 3:00 p.m., Charlotte, North Carolina,
time, on the requested date of such Swingline Loan.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 12:00 noon, Charlotte, North
Carolina, time, on any Business Day require

 

27

--------------------------------------------------------------------------------


 

the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding.  Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate.  Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans.  Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is irrevocable and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Total Commitment, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders.  The Administrative Agent
shall notify the Company of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender. 
Any amounts received by the Swingline Lender from the Company (or other party on
behalf of the Company) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company or the Subsidiary Borrower of any default in the payment thereof.

 

SECTION 2.06                    Letters of Credit.

 

(a)                                  Existing Letters of Credit.  The parties
hereto acknowledge that on and after the Effective Date, each Existing Letter of
Credit shall be a Letter of Credit issued by the Issuing Bank shown as the
issuer thereof on Exhibit 1.01-B for the account of the Subsidiary Borrower in
the case of the Subsidiary Borrower Letter of Credit and for the account of the
Company with respect to all other Existing Letters of Credit.  Any Letter of
Credit issued by Wachovia Bank, National Association, or First Union National
Bank shall be deemed to be a Letter of Credit issued by Wells Fargo.  The
Subsidiary Borrower hereby pledges, assigns, transfers and delivers to Wells
Fargo, as the Issuing Bank that has issued the Subsidiary Borrower Letter of
Credit, all its right, title and interest to all Bonds purchased with funds
drawn under the Subsidiary Borrower Letter of Credit (the “Pledged Bonds”), and
hereby grants to such Issuing Bank a first lien on, and security interest in,
its rights, title and interest in and to the Pledged Bonds, the interest thereon
and all proceeds thereof or substitutions therefor, as collateral security for
the prompt and complete payment when due of the amounts payable in respect of
the Subsidiary Borrower Letter of Credit.  During such time as any Bonds are
Pledged Bonds, the Issuing Bank that has issued the Subsidiary Borrower Letter
of Credit shall be entitled to exercise all of the rights of a holder of Bonds
with respect to voting, consenting and directing

 

28

--------------------------------------------------------------------------------


 

the Trustee as if such Issuing Bank were the owner of such Bonds, and the
Subsidiary Borrower hereby grants and assigns to such Issuing Bank all such
rights.

 

(b)                                 General.  Subject to the terms and
conditions set forth herein, the Company may request the issuance, amendment,
renewal or extension of Letters of Credit from an Issuing Bank for its own
account individually or for its own account and that of any Subsidiary as
co-applicants, in a form reasonably acceptable to the Administrative Agent and
such Issuing Bank, at any time and from time to time during the Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any Application or other
agreement submitted by the Company to, or entered into by the Company with, the
Issuing Bank thereof relating to any Letter of Credit, the terms and conditions
of this Agreement shall control.

 

(c)                                  Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Company shall hand deliver or telecopy (or transmit by electronic communication
(e-mail), if arrangements for doing so have been approved by the designated
Issuing Bank) to the designated Issuing Bank and the Administrative Agent (not
less than five Business Days (unless otherwise acceptable to such Issuing Bank)
in advance of the requested date of issuance, amendment, renewal or extension) a
notice (a “Letter of Credit Request”) requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
the date of issuance, amendment, renewal or extension, the date on which such
Letter of Credit is to expire (which shall comply with Section 2.06(d)), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  If requested by the Issuing Bank that has been
requested to issue such Letter of Credit, the Company also shall submit a letter
of credit application on such Issuing Bank’s standard form (an “Application”) in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if, after giving effect to such
issuance, amendment, renewal or extension (i) at any time prior to the Stated
Maturity Date the sum of the total Credit Exposures at any time shall not exceed
the Total Commitment, and (ii) at any time on and after the Stated Maturity Date
(A) no Lender shall have any Credit Exposure other than its LC Exposure, and
(B) the total Credit Exposure of all Lenders (consistent of their respective LC
Exposures) shall not exceed 20% of the amount of the Total Commitment
immediately prior to the Stated Maturity Date.  Upon the issuance, amendment,
renewal or extension of each Letter of Credit, the Issuing Bank that has issued
such Letter of Credit will notify the Administrative Agent, who, in turn, will
notify the Lenders, of the amount and type of such Letter of Credit that is
issued, amended, renewed or extended pursuant to this Agreement.

 

(d)                                 Expiration Date.  Each Letter of Credit
(other than the Subsidiary Borrower Letter of Credit) shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) June 23,
2014.

 

(e)                                  Participations.  On the Effective Date with
respect to the Existing Letters of Credit and by the issuance of each other
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) and without any further action on the part of the Issuing

 

29

--------------------------------------------------------------------------------


 

Banks or the Lenders, the Issuing Bank that has issued such Letter of Credit
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of such Issuing Bank, such Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the Company
on the date due as provided in Section 2.06(f), or of any reimbursement payment
required to be refunded to the Company for any reason.  Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is irrevocable and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or an Event of Default or reduction or termination of the Total
Commitment, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(f)                                    Reimbursement.  If any Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower for
whose account such Letter of Credit was issued shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Charlotte, North Carolina, time, on
(i) the Business Day that such Borrower receives such notice, if such notice is
received prior to 10:00 a.m., Charlotte, North Carolina, time, on the day of
receipt, or (ii) the Business Day immediately following the day that such
Borrower receives such notice, if such notice is not received prior to such
time; provided that if such Borrower fails to make such payment when due, then,
upon demand by such Issuing Bank sent to the Administrative Agent and each
Lender before 10:00 a.m., Charlotte, North Carolina, time, each Lender shall
pursuant to Section 2.07 on the same day make available to the Administrative
Agent for delivery to such Issuing Bank, immediately available funds in an
amount equal to such Lender’s Applicable Percentage of the amount of such
payment by such Issuing Bank, and the funding of such amount shall be treated as
the funding of an ABR Loan by such Lender to such Borrower.  Notwithstanding
anything herein or in any other Loan Document to the contrary, the funding
obligations of the Lenders set forth in this Section 2.06(f) shall be binding
regardless of whether or not a Default or an Event of Default shall exist or the
other conditions precedent in Article III are satisfied at such time. If and to
the extent any Lender fails to effect any payment due from it under this
Section 2.06(f) to the Administrative Agent, then interest shall accrue on the
obligation of such Lender to make such payment from the date such payment became
due to the date such obligation is paid in full at a rate per annum equal to the
Federal Funds Effective Rate.  The failure of any Lender to pay its Applicable
Percentage of any payment under any Letter of Credit shall not relieve any other
Lender of its obligation hereunder to pay to the Administrative Agent its
Applicable Percentage of any payment under any Letter of Credit on the date
required, as specified above, but no Lender shall be responsible for the failure
of any other Lender to pay to the Administrative Agent such other Lender’s
Applicable Percentage of any such payment.

 

(g)                                 Obligations Absolute.  The Company’s
obligation to reimburse (or in the case of the Subsidiary Borrower Letter of
Credit, the Subsidiary Borrower’s obligation to reimburse) LC Disbursements as
provided in Section 2.06(f) shall, to the extent permitted by law, be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance

 

30

--------------------------------------------------------------------------------


 

with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit, this Agreement or any other Loan Document, or any term
or provision herein or therein;

 

(ii)                                  any amendment or waiver of or any consent
to departure from all or any of the provisions of any Letter of Credit, this
Agreement or any other Loan Document;

 

(iii)                               the existence of any claim, setoff, defense
or other right that either Borrower, or any Affiliate thereof or any other
Person may at any time have against the beneficiary under any Letter of Credit,
any Issuing Bank, the Administrative Agent or any Lender or any other Person,
whether in connection with this Agreement or any other related or unrelated
agreement or transaction;

 

(iv)                              any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect;

 

(v)                                 payment by any Issuing Bank under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit; and

 

(vi)                              any other act or omission to act or delay of
any kind of the Issuing Banks, the Lenders, the Administrative Agent or any
other Person or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.06, constitute a legal or equitable discharge of either Borrower’s
obligations hereunder.

 

Neither the Administrative Agent, the Lenders nor the Issuing Banks, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder, including any of the
circumstances specified in clauses (i) through (vi) above, as well as any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower for whose
account such Letter of Credit was issued to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by each Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by such Issuing Bank’s failure to exercise the agreed
standard of care (as set forth below) in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that each Issuing Bank shall have exercised the
agreed standard of care in the absence of gross negligence, willful misconduct
or unlawful conduct on the part of such Issuing Bank.  Without limiting the
generality of the foregoing, it is understood that each Issuing Bank

 

31

--------------------------------------------------------------------------------


 

may accept documents that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, without responsibility for further
investigation, regardless of any notice or information to the contrary, and may
make payment upon presentation of documents that appear on their face to be in
substantial compliance with the terms of such Letter of Credit; provided that
each Issuing Bank shall have the right, in its sole discretion, to decline to
accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit.

 

(h)                                 Disbursement Procedures.  Each Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit issued by it.  Each
Issuing Bank shall promptly notify the Administrative Agent and the Borrower for
whose account such Letter of Credit was issued by telephone (confirmed by
telecopy) or by electronic communication (e-mail) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve either Borrower of its obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement.

 

(i)                                     Interim Interest.  If any Issuing Bank
shall make any LC Disbursement, then, unless the Company (or, in the case of the
Subsidiary Borrower Letter of Credit, the Subsidiary Borrower) shall reimburse
such LC Disbursement in full on the date specified in Section 2.06(f), the
unpaid amount thereof shall bear interest, for each day from the date such LC
Disbursement is made to the date that the Company (or, in the case of the
Subsidiary Borrower Letter of Credit, the Subsidiary Borrower) reimburses such
LC Disbursement (or all Lenders make the payments to the Administrative Agent
contemplated by Section 2.06(f) and treated pursuant to said Section as
constituting the funding of ABR Loans), at the rate per annum then applicable to
ABR Committed Loans.

 

(j)                                     Intentionally Omitted.

 

(k)                                  Cash Collateralization.  If (i) any Event
of Default shall occur and be continuing, on the Business Day that the Company
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 51% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, (ii) a Change in Control shall
occur, or (iii) any Letter of Credit (A) remains outstanding on the fifth
Business Day prior to the Stated Maturity Date, or (B) is issued during the
period commencing with such fifth Business Day and ending on the Business Day
immediately preceding the Stated Maturity Date, the Company shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon (or in the case of
any issuance of a Letter of Credit referred to in the foregoing clause (iii)(B),
an amount in cash equal to the LC Exposure in respect of such Letter of Credit);
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or notice of any kind, upon (A) the occurrence of any
event described in the foregoing clauses (i), (ii) or (iii)(B) or (B) the
occurrence of any Event of Default with respect to either Borrower described in
clause (g) or (h) of Section 7.01.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the

 

32

--------------------------------------------------------------------------------


 

Borrowers under this Agreement and the other Loan Documents.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Other than any interest earned on the
investment of such deposits (which investments shall be made at the option and
sole discretion of the Administrative Agent, but only in investments rated at
least AA (or equivalent) by at least one nationally recognized rating agency, if
such deposit has been made by reason of a Change in Control having occurred, or
any Letter of Credit remaining outstanding on the Stated Maturity Date, and in
any event at the Company’s risk and expense) such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account and may, subject to the immediately preceding sentence be
reinvested from time to time.  Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 51% of the total LC Exposure), be applied to satisfy other
obligations of the Borrowers under this Agreement and the other Loan Documents. 
If the Company is required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Company within three Business
Days after all Events of Default have been cured or waived.  If the Company is
required to provide an amount of cash collateral hereunder as a result of any
Letter of Credit remaining outstanding on the Stated Maturity Date, then such
cash collateral or portion thereof shall be released promptly following: (i) the
elimination of the applicable LC Exposure or (ii) the Administrative Agent’s
good faith determination that there exists excess cash collateral.

 

SECTION 2.07                    Funding of Borrowings.

 

(a)                                  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 2:00 p.m., Charlotte, North Carolina, time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05.  The Company hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of each Borrowing requested pursuant to
Section 2.03 in immediately available funds by crediting or wiring such proceeds
to the deposit account of the Company identified in the most recent Notice of
Account Designation substantially in the form of Exhibit 2.07 hereto (a Notice
of Account Designation”) delivered by the Company to the Administrative Agent or
otherwise agreed upon by the Company and the Administrative Agent from time to
time; provided that ABR Committed Loans made to finance the reimbursement of an
LC Disbursement as provided in Sections 2.06(e) and (f) shall be remitted by the
Administrative Agent to the Issuing Bank that has made such LC Disbursement.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing (or
prior to 12:00 noon, Charlotte, North Carolina, time, on such date in the case
of an ABR Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s Applicable Percentage of such Borrowing, the
Administrative Agent may assume that such Lender has made such Applicable
Percentage available on such date in accordance with Section 2.07(a) and may, in
reliance upon such

 

33

--------------------------------------------------------------------------------


 

assumption, make available to the Company a corresponding amount.  In such
event, if a Lender has not in fact made its Applicable Percentage of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Company severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from the date such amount is made available to the Company to the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
Federal Funds Effective Rate or (ii) in the case of the Company, the interest
rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

SECTION 2.08                    Interest Elections.

 

(a)                                  Subject to Section 2.14, each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, subject to
Section 2.14, the Company may elect to convert such Borrowing to a different
Type or to continue such Borrowing and, in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section 2.08.  The
Company may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.  This
Section 2.08 shall not apply to Swingline Borrowings, which may not be converted
or continued.

 

(b)                                 To make an election pursuant to this
Section 2.08, the Company shall notify the Administrative Agent of such election
by telephone or by electronic communication (e-mail) receipt of which, in each
case, is confirmed by the Administrative Agent by the time that a Borrowing
Request would be required under Section 2.03 if the Company were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy or by electronic
communication (e-mail) to the Administrative Agent of a written Interest
Election Request in the form of Exhibit 2.08 (an “Interest Election Request”).

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

34

--------------------------------------------------------------------------------


 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Company fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if and so long as an Event of Default is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then so long as an Event of Default has occurred and is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing, and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.09                    Termination and Reduction of Commitments.

 

(a)                                  Unless previously terminated, the Total
Commitment shall terminate on the Maturity Date.

 

(b)                                 The Company may at any time terminate, or
from time to time reduce, the Total Commitment, in whole or in part; provided
that (i) each partial reduction of the Total Commitment shall be in an amount
that is an integral multiple of $1,000,000 and not less than $5,000,000 and
(ii) the Company shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the total Credit Exposures would exceed the Total Commitment.

 

(c)                                  The Company shall notify the Administrative
Agent of any election to terminate or reduce the Total Commitment under
Section 2.09(b) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Company pursuant to this Section 2.09 shall be irrevocable; provided that a
notice of termination of the Total Commitment delivered by the Company may state
that such notice is conditioned upon the effectiveness of other credit
facilities or other event, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Total Commitment shall be permanent.  Except as expressly
provided in Section 2.21, each reduction of the Total Commitment shall be made
ratably among the Lenders in accordance with their Applicable Percentages.

 

35

--------------------------------------------------------------------------------


 

(d)                                 The Total Commitment shall automatically
terminate on the date a Change in Control occurs.

 

SECTION 2.10                    Repayment of Loans; Evidence of Debt.

 

(a)                                  The Company hereby unconditionally promises
to pay (i) to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Committed Loan on the Maturity Date and (ii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan not
later than seven days after the date such Loan is made.  In addition, if the
total Credit Exposures exceeds the Total Commitment, the Company shall pay to
the Administrative Agent for the account of each Lender an aggregate principal
amount of Committed Loans or Swingline Loans sufficient to cause the Credit
Exposures not to exceed the Total Commitment; provided, however, if the
repayment of the outstanding Committed Loans and/or Swingline Loans does not
cause the total Credit Exposures, to be equal to or less than the Total
Commitment, the Company shall deposit in an account with the Administrative
Agent in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the amount by which the total Credit
Exposures exceeds the Total Commitment, which cash deposit shall be held by the
Administrative Agent for the payment of the Obligations of the Borrowers under
this Agreement and the other Loan Documents.  The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account other than any interest earned on the investment
of such deposit (which investments shall be made at the option and sole
discretion of the Administrative Agent, but only in investments rated at least
AA (or equivalent) by at least one nationally recognized rating agency, unless
an Event of Default shall have occurred and be continuing, and in any event at
the Company’s risk and expense).  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse such Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time, or if the maturity of the Loans
has been accelerated (but subject to the consent of the Lenders with LC Exposure
representing greater than 51% of the total LC Exposure), be applied to satisfy
other obligations of the Borrowers under this Agreement and the other Loan
Documents.  At any time when the sum of the total Credit Exposures does not
exceed the Total Commitment and so long as no Default under Section 7.01(b) or
Event of Default shall then exist, upon the request of the Company the amount of
such deposit (to the extent not applied as aforesaid) shall be returned to the
Company within three Business Days after receipt of such request.

 

(b)                                 On the date that a Change in Control occurs,
the Company shall repay the outstanding principal amount of the Loans and all
other amounts outstanding hereunder and under the other Loan Documents and shall
comply with the provisions of Section 2.06(k).

 

(c)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Company to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

36

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Company to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(e)                                  The entries made in the accounts maintained
pursuant to Section 2.10(c) or (d) shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error or conflict therein shall not in any manner affect the obligation of
the Borrowers to repay the Loans in accordance with the terms of this Agreement.

 

(f)                                    Any Lender may request that Loans made by
it be evidenced by a Committed Note.  In such event, the Company shall prepare,
execute and deliver to such Lender a Committed Note.  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.05) be represented by one or
more promissory notes in such forms payable to the order of the payee named
therein.

 

SECTION 2.11                    Prepayment of Loans.

 

(a)                                  The Company shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with Section 2.11(b).

 

(b)                                 The Company shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy or electronic communication (e-mail) in the
form of Exhibit 2.11 (a “Notice of Prepayment”)) of any prepayment hereunder
(i) in the case of prepayment of a Eurodollar Borrowing, not later than
11:00 a.m., Charlotte, North Carolina, time, three Business Days before the date
of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later
than 11:00 a.m., Charlotte, North Carolina, time, on the date of prepayment or
(iii) in the case of prepayment of a Swingline Loan, not later than 11:00 a.m.,
Charlotte, North Carolina, time, on the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date, Type and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Total Commitment as contemplated by Section 2.09, then
such notice of prepayment may be revoked if such notice of termination of the
Total Commitment is revoked in accordance with Section 2.09.  Each partial
prepayment shall be in an aggregate amount not less than, and shall be an
integral multiple of, the amounts shown below with respect to the applicable
Type of Loan or Borrowing:

 

37

--------------------------------------------------------------------------------


 

Type of
Loan/Borrowing

 

Integral
Multiple of

 

Minimum
Aggregate Amount

 

Eurodollar Borrowing

 

$

1,000,000

 

$

3,000,000

 

ABR Borrowing

 

1,000,000

 

1,000,000

 

Swingline Loan

 

100,000

 

1,000,000

 

 

Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  If the
Company fails to designate the Type of Borrowings to be prepaid, partial
prepayments shall be applied first to the outstanding Swingline Loans until the
outstanding principal amount of all Swingline Loans is repaid in full, then to
the outstanding ABR Borrowings until the outstanding principal amount of all ABR
Borrowings is repaid in full, and then to the outstanding principal amount of
Eurodollar Borrowings.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02.  Each prepayment of a Borrowing shall be
applied to the Loans included in the prepaid Borrowing in accordance with the
Lenders’ Applicable Percentages of such Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

 

SECTION 2.12                    Fees.

 

(a)                                  The Company agrees to pay to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender) a facility fee (the “Facility Fee”), which shall accrue at the
applicable Facility Fee Rate on the daily amount of the Commitment of such
Lender, whether used or unused and when the Commitment has terminated, on the
outstanding Loans of such Lender, during the period from the date of this
Agreement to the later of (i) the date on which such Commitment terminates and
(ii) the date on which the Loans are paid in full.  Accrued Facility Fees shall
be payable in arrears on the last Business Day of March, June, September and
December of each year and on the date on which the Commitments terminate and the
date the Loans are paid in full, commencing on the first such date to occur
after the date hereof.  All Facility Fees shall be computed on the basis of a
year of 365 or 366 days, as the case may be and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(b)                                 The Company agrees to pay (i) to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender) a participation fee with respect to its participations in Letters of
Credit which shall accrue at a rate per annum equal to the Applicable Margin for
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank
a fronting fee, which shall accrue at a rate per annum equal to .150% times the
daily maximum amount available to be drawn under each Letter of Credit issued,
renewed or extended by such Issuing Bank during the period from the Effective
Date to the Stated Maturity Date. The Company also agrees to pay each Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit issued

 

38

--------------------------------------------------------------------------------


 

by it or the processing of drawings thereunder.  Accrued participation fees and
fronting fees shall be payable in arrears on the last Business Day of March,
June, September and December of each year, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Total Commitment terminates and any such fees accruing
after the date on which the Total Commitment terminates shall be payable on
demand.  Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand.  All participation fees shall be
computed on the basis of a year of 365 or 366 days, as applicable, and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)                                  The Company agrees to pay to the
Administrative Agent and each Joint Book Manager, for their own accounts, fees
payable in the amounts and at the times specified in (i)  that letter agreement
dated May 20, 2010 among the Company, Wells Fargo Securities, LLC, and Wells
Fargo, and (ii) that letter agreement dated May 20, 2010 among the Company, Bank
of America Securities LLC, Citi, J.P. Morgan Securities Inc., Bank of America,
N.A., Citibank, N.A., and JPMorgan Chase Bank, N.A. (as from time to time
amended, collectively, the “Fee Letters”).

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to each Issuing Bank, in the case of fees payable to it) (for distribution, in
the case of Facility Fees and participation fees to the Lenders).  Except as
required by law, fees paid shall not be refundable under any circumstance.

 

SECTION 2.13                    Interest.

 

(a)                                  The Loans comprising each ABR Borrowing
(excluding each Swingline Loan) shall bear interest at a rate per annum equal to
the sum of Alternate Base Rate plus the Applicable Margin.  Each Swingline Loan
shall (i) prior to the acquisition by any Lender of a participation therein
pursuant to Section 2.05(c), bear interest on each day at the LIM Rate for such
date plus an amount equal to the Applicable Margin that would be applicable to
LIBOR Borrowings on such day, and (ii) upon and following the acquisition by any
Lender of a participation therein, be an ABR Loan and shall bear interest at the
Alternate Base Rate plus the Applicable Margin.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the LIBOR Rate for the Interest Period in
effect for such Borrowing plus the Applicable Margin,

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Company hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided above or (ii) in the case of any other amount, 2% plus the Alternate
Base Rate.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to Section 2.13(c) shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than

 

39

--------------------------------------------------------------------------------


 

a prepayment of an ABR Committed Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment, (iii) in the event of any
conversion of any Eurodollar Committed Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion and (iv) all accrued interest shall be payable
upon termination of the Total Commitment.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360-day year of twelve 30-day months, except that
interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate or LIBOR Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

SECTION 2.14                    Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                  the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the LIBOR Rate for such Interest
Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.15                    Increased Costs.

 

(a)                                  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the LIBOR Rate) or any Issuing Bank;

 

(ii)                                  subject any Lender or Issuing Bank to any
tax of any kind whatsoever with respect to this Agreement, any Letter of Credit,
any participation in a Letter of Credit or any Eurodollar Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Indemnified Taxes or Other Taxes

 

40

--------------------------------------------------------------------------------


 

covered by Section 2.17 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or Issuing Bank); or

 

(iii)                               impose on any Lender or any Issuing Bank or
the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or any
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or any
Issuing Bank hereunder (whether of principal, interest or otherwise), then upon
the request of such Lender or Issuing Bank, the Company will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or any Issuing Bank determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Company will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 

(c)                                  A certificate of a Lender or any Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.15 shall be delivered to the Company and
shall be conclusive absent manifest error.  The Company shall pay such Lender or
such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section 2.15 shall
not constitute a waiver of such Lender’s or such Issuing Bank’s right to demand
such compensation; provided that the Company shall not be required to compensate
a Lender or any Issuing Bank pursuant to this Section 2.15 for any increased
costs or reductions incurred more than six months prior to the date that such
Lender or such Issuing Bank, as the case may be, notifies the Company of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof.

 

41

--------------------------------------------------------------------------------


 

SECTION 2.16                    Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow (unless
such failure was caused by the failure of a Lender to make such Loan), convert,
continue or prepay any Eurodollar Loan, or the failure to convert an ABR Loan to
a Eurodollar Loan, on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.09 and is revoked in accordance herewith), or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Company pursuant to Section 2.19, then,
in any such event, the Company shall compensate each Lender for the loss, cost
and expense attributable to such event.  In the case of a Eurodollar Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of (i) the
amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the LIBOR Rate for such Interest Period, over (ii) the
amount of interest that such Lender would earn on such principal amount for such
period if such Lender were to invest such principal amount for such period at
the interest rate that would be bid by such Lender (or an affiliate of such
Lender) for dollar deposits from other banks in the Eurodollar market at the
commencement of such period.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Company and shall be conclusive absent
manifest error.  The Company shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.

 

SECTION 2.17                    Taxes.

 

(a)                                  Any and all payments by or on account of
any obligation of either Borrower hereunder shall be made free and clear of and
without deduction or withholding for any Indemnified Taxes or Other Taxes;
provided that if either Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.17) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(b)                                 In addition, such Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  The Company shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 10 Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or

 

42

--------------------------------------------------------------------------------


 

asserted on or attributable to amounts payable under this Section 2.17(c)) paid
by the Administrative Agent, such Lender or such Issuing Bank, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Company by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Company to a Governmental Authority, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(e)                                  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrowers are located, or any treaty to which such jurisdiction is
a party, with respect to payments under this Agreement shall deliver to the
Company (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Company, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate. 
In addition, any Lender, if requested by the Company, or the Administrative
Agent shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.  If a
payment made to the Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA, then if such Lender fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Withholding Agent (A) a certification signed by an authorized
officer thereof and (B) other documentation reasonably requested by the
Withholding Agent sufficient for the Withholding Agent to comply with its
obligations under FATCA and to determine whether such Lender has complied with
us applicable reporting requirements.

 

(f)                                    If the Administrative Agent, a Lender, or
any Issuing Bank determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by either
Borrower or with respect to which either Borrower has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to such Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Borrower under this Section 2.17 with respect to the Taxes and Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrowers, upon the
request of the Administrative Agent, such Lender or such Issuing Bank, agrees to
repay the amount paid over to either Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or Issuing Bank in the event the
Administrative Agent, such Lender or Issuing Bank is required to repay such
refund to such Governmental Authority.  This Section shall not be construed to
require the

 

43

--------------------------------------------------------------------------------


 

Administrative Agent, any Lender or Issuing Bank to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrowers or any other Person.

 

SECTION 2.18                    Payments Generally; Pro Rata Treatment; Sharing
of Set-offs.

 

(a)                                  The Company shall make or, in the case of
the Subsidiary Borrower Letter of Credit, the Subsidiary Borrower shall make,
each payment required to be made by such Borrower hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or under
Section 2.15, 2.16 or 2.17,  or otherwise) prior to 12:00 noon, Charlotte, North
Carolina, time, on the date when due, in immediately available funds, without
set-off or counterclaim.  Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to the Administrative Agent at its
Principal Office, except payments to be made directly to an Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Committed Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Committed Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Committed Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and participations in LC Disbursements and Swingline Loans;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to

 

44

--------------------------------------------------------------------------------


 

apply to any payment made by either Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant, other than to a Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Company or the Subsidiary Borrower, as the case may be,
in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Company prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or any Issuing Bank
hereunder that the Company will not make (or in the case of the Subsidiary
Borrower Letter of Credit, the Subsidiary Borrower will not make) such payment,
the Administrative Agent may assume that the applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Bank, as the case may be,
the amount due.  In such event, if the applicable Borrower has not in fact made
such payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from the date such amount is distributed to it to the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(e), 2.07(b),
2.18(d) or 8.05, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under such Sections; in the case of each of
(i) and (ii) above,, in any order as determined by the Administrative Agent in
its discretion..

 

SECTION 2.19                    Mitigation Obligations; Replacement of Lenders.

 

(a)                                  If any Lender requests compensation under
Section 2.15, or if either Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Company hereby agrees to pay all reasonable costs and expenses
incurred by ay Lender in connection with any such designation or assignment.

 

45

--------------------------------------------------------------------------------


 

(b)                                 If (i) any Lender requests compensation
under Section 2.15, (ii) either Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, (iii) any Lender becomes a Defaulting Lender or
(iv) any Lender has failed to consent to a proposed amendment, waiver or other
modification, or a discharge or termination that, in each case, under
Section 10.02 requires the consent of all the Lenders and with respect to which
the Required Lenders (or, in circumstances where Section 10.02 does not require
the consent of the Required Lenders, a majority in interest of the affected
Lenders) shall have granted their consent, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.05), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that except in the case of an assignment to an existing
Lender (i) the Company shall have received the prior written consent of the
Administrative Agent (and, if a Commitment is being assigned, the Issuing Banks
and Swingline Lender), which consent shall not be unreasonably withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

 

SECTION 2.20                    Telephonic Notices.  Without in any way limiting
the obligation of the Company or the Subsidiary Borrower to confirm in writing
any telephonic notice it is entitled to give under this Agreement or any other
Loan Document, the Administrative Agent may act without liability upon the basis
of a telephonic notice believed in good faith by the Administrative Agent to be
from the Company or the Subsidiary Borrower prior to receipt of written
confirmation.  In each such case, each of the Company and the Subsidiary
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice.

 

SECTION 2.21                    Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender.

 

(a)                                  Facility Fees shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender pursuant to
Section 2.12 and such Defaulting Lender shall not be entitled to receive any
Facility Fee pursuant to Section 2.12(a);

 

(b)                                 If any Swingline Exposure or LC Exposure
exists at the time a Lender becomes a Defaulting Lender then solely for purposes
of computing the amount of the obligation

 

46

--------------------------------------------------------------------------------


 

of each non-Defaulting Lender to acquire, refinance or fund participations in
Swingline Loans and Letters of Credit pursuant to Sections 2.05 and 2.06:

 

(i)                                     all or any part of such Swingline
Exposure and LC Exposure shall be reallocated among the non-Defaulting Lenders
in accordance with their respective Applicable Percentages but only to the
extent that (x) the sum of all non-Defaulting Lenders’ Credit Exposures plus
such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Commitments and (y) each non-Defaulting
Lender’s total Credit Exposure may not in any event exceed the Commitment of
such Non-Defaulting Lender as in effect at the time of such reallocation;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Company shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(k) for so long as such LC Exposure is outstanding;

 

(iii)                               if the Company cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to this
Section 2.21(b), the Company shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized; if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to this Section 2.21(b), then the fees payable to the
Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages with the
balance of such fee, if any, being retained by the Company for its own account
or, to the extent any LC Exposure shall then be outstanding, being payable to
the Issuing Bank for its own account to the extent such fee relates to the
amount of such LC Exposure; or

 

(iv)                              if any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.21(b),
then, without prejudice to any rights or remedies of any Issuing Bank or any
Lender hereunder, all Facility Fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated.

 

(c)                                  so long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Banks shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Company in accordance with Section 2.21(b), and
participating interests in any such newly issued or increased Letter of Credit
or newly made Swingline Loan shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.21(b)(i) (and Defaulting Lenders shall not
participate therein);

 

47

--------------------------------------------------------------------------------


 

(d)                                 Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in Section 10.02;

 

(e)                                  any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 2.10 or 2.11, or otherwise), shall be applied at such time or times as
may be determined by the Administrative Agent as follows:

 

(i)                                     first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder;

 

(ii)                                  second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to an Issuing Bank hereunder;

 

(iii)                               third, if so determined by the
Administrative Agent or requested by an Issuing Bank, to be held as cash
collateral for future funding obligations of such Defaulting Lender of any
participation in any Letter of Credit;

 

(iv)                              fourth, as the Company may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent;

 

(v)                                 fifth, if so determined by the
Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Loans under this Agreement;

 

(vi)                              sixth, to the payment of any amounts owing to
the Lenders or an Issuing Bank as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or Issuing Bank against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement;

 

(vii)                           seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and

 

(viii)                        eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Loans or LC Disbursements in respect
of which that Defaulting Lender has not fully funded its appropriate share and
(y) in the case of such Loans, such Loans were made at a time when the
conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans and LC Disbursements of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans or LC Disbursements of such Defaulting Lender.

 

48

--------------------------------------------------------------------------------


 

Any payments, prepayments or other amounts paid or payable to any Defaulting
Lender that are applied (or held) to pay amounts owed by such Defaulting Lender
or to post cash collateral pursuant to Section 2.21(b) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
to the foregoing.  Notwithstanding the foregoing, neither Borrower shall be
released from any of its Obligations owed to the
Defaulting Lender.

 

(f)                                    if any Lender is a Defaulting Lender,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to be replaced in accordance
with Section 2.19(b);

 

(g)                                 the Company may terminate the unused amount
of the Commitment of a Defaulting Lender upon not less than three Business Days’
prior notice to the Administrative Agent (which will promptly notify the Lenders
thereof), provided, that such termination will not be deemed to be a waiver or
release of any claim either Borrower, the Administrative Agent, any Issuing Bank
or any Lender may have against such Defaulting Lender.

 

In the event that the Administrative Agent, the Company, the Issuing Banks and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Defaulting Lender’s Commitment and on such date such
Defaulting Lender shall purchase at par such of the Loans of the other Lenders
(other than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage; provided, that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Company
while such Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim that the Borrowers, the Administrative Agent, the Issuing Banks or
any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a non-Defaulting Lender except as expressly set forth
above.

 

ARTICLE III.
CONDITIONS PRECEDENT

 

SECTION 3.01                    Conditions Precedent to the Initial Credit
Event.  The obligations of the Lenders to make Loans hereunder or the obligation
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
or waived in accordance with Section 10.02:

 

(a)                                  The Administrative Agent shall have
received the following, each dated the Execution Date:

 

(i)                                     this Agreement executed by each party
hereto;

 

(ii)                                  if requested by any Lender, a Committed
Note executed by the Company and payable to the order of such Lender;

 

49

--------------------------------------------------------------------------------


 

(iii)                               a certificate of an officer and of the
secretary or an assistant secretary of the Delegate, certifying, inter alia
(A) true and complete copies of each of the limited liability company agreement
of the Delegate, the certificate of incorporation, as amended and in effect, of
the General Partner, the partnership agreements, each as amended and in effect,
of the Borrowers, the bylaws, as amended and in effect, of the General Partner
and the resolutions adopted by the Board of Directors of the Delegate
(1) authorizing the execution, delivery and performance by each Borrower of this
Agreement and the other Loan Documents to which it is or will be a party and, in
the case of the Company, the Borrowings to be made and the Letters of Credit to
be issued hereunder, (2) approving the forms of the Loan Documents to which it
is a party and which will be delivered at or prior to the initial Borrowing Date
and (3) authorizing officers of the Delegate to execute and deliver the Loan
Documents to which such Borrower is or will be a party and any related
documents, including any agreement contemplated by this Agreement, (B) the
incumbency and specimen signatures of the officers of the Delegate executing any
documents on its behalf and (C) (1) that the representations and warranties made
by such Borrower in each Loan Document to which such Borrower is a party and
which will be delivered at or prior to the initial Borrowing Date are true and
correct in all material respects, (2) the absence of any proceedings for the
dissolution or liquidation of such Borrower and (3) the absence of the
occurrence and continuance of any Default or Event of Default;

 

(iv)                              letters from C T Corporation System in form
and substance satisfactory to the Administrative Agent evidencing the obligation
of CT Corporation System, Inc. to accept service of process in the State of New
York on behalf of each Borrower that is not authorized to do business as a
foreign corporation in the State of New York;

 

(v)                                 a favorable, signed opinion addressed to the
Administrative Agent and the Lenders from Bracewell & Giuliani LLP, counsel to
the Borrowers, the General Partner and the Delegate, given upon the express
instruction of such Persons;

 

(vi)                              certificates of appropriate public officials
as to the existence, good standing and qualification to do business as a foreign
entity of each Borrower, the General Partner and the Delegate in the States of
Texas and Delaware; and

 

(vii) a completed Notice of Account Designation executed by the Company.

 

(b)                                 The Administrative Agent shall be reasonably
satisfied that all required consents and approvals of any Governmental Authority
and any other Person in connection with the transactions contemplated by this
Section 3.01 shall have been obtained and remain in effect (except where the
failure to obtain such approvals would not have a Material Adverse Effect).

 

(c)                                  The Company shall have paid to Wells Fargo
Securities, LLC, Banc of America Securities LLC,  Citigroup Global
Markets, Inc., J.P. Morgan Securities Inc., and the Administrative Agent all
fees and expenses pursuant to the Fee Letters agreed upon by such parties to be
paid on or prior to the Execution Date.

 

50

--------------------------------------------------------------------------------


 

(d)                                 The Existing Credit Agreement shall have
been terminated and all amounts outstanding thereunder paid in full.

 

(e)                                  The Company shall have paid to Andrews
Kurth LLP pursuant to Section 10.03 all reasonable fees and disbursements
invoiced to the Company on or prior to the Execution Date.

 

SECTION 3.02                    Conditions Precedent to All Credit Events. 
Except with respect to Committed Loans made by the Lenders pursuant to
Section 2.06(f), the obligation of the Lenders to make any Loans or to issue or
extend any Letter of Credit under this Agreement (including any Loan made or
Letter of Credit issued (including for the purpose of the Existing Letters of
Credit) on the initial Borrowing Date) is subject to the further conditions
precedent that on the date of such Credit Event:

 

(a)                                  The conditions precedent set forth in
Section 3.01 shall have theretofore been satisfied;

 

(b)                                 The representations and warranties set forth
in Article IV (other than the representation set forth in Section 4.07(c)) and
in the other Loan Documents shall be true and correct in all material respects
as of, and as if such representations and warranties were made on, the Borrowing
Date of the proposed Loan or Letter of Credit, as the case may be (unless such
representation and warranty expressly relates to an earlier date), and by the
Company’s delivery of a Borrowing Request, the Borrowers shall be deemed to have
certified to the Administrative Agent and the Lenders that such representations
and warranties are true and correct in all material respects;

 

(c)                                  The Company shall have complied with the
provisions of Section 2.03, Section 2.05 or Section 2.06, as the case may be;
and

 

(d)                                 No Default or Event of Default shall have
occurred and be continuing or would result from such Credit Event.

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrowers to each of the Lenders that all of
the conditions specified in this Section 3.02 above exist as of that time.

 

SECTION 3.03                    Delivery of Documents.  All of the Loan
Documents, certificates, legal opinions and other documents and papers referred
to in this Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and, except for any
Notes, in sufficient counterparts or copies for each of the Lenders and shall be
satisfactory in form and substance to the Lenders.

 

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES

 

Each Borrower makes for itself, and the Company makes for itself and the
Subsidiary Borrower, the following representations and warranties to the
Administrative Agent and the Lenders:

 

51

--------------------------------------------------------------------------------


 

SECTION 4.01                    Organization and Qualification.  The Company and
each of the Material Subsidiaries (a) is a corporation, partnership or limited
liability company duly organized or formed, validly existing and in good
standing under the laws of the state of its incorporation, organization or
formation, (b) has all requisite corporate, partnership, limited liability
company or other power and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted and
(c) is duly qualified to do business and is in good standing in every
jurisdiction in which the failure to be so qualified would, individually or
together with all such other failures of the Company and the Subsidiaries, have
a Material Adverse Effect.

 

SECTION 4.02                    Authorization, Validity, Etc.  Each Borrower has
all requisite partnership and other power and authority to execute and deliver,
and to incur and perform its obligations under this Agreement and under the
other Loan Documents to which it is a party and to make the Borrowings
hereunder, and all such actions have been duly authorized by all necessary
proceedings on its behalf.  This Agreement and the other Loan Documents have
been duly and validly executed and delivered by or on behalf of each Borrower
party thereto and constitute valid and legally binding agreements of such
Borrower enforceable against such Borrower in accordance with the respective
terms thereof, except (a) as may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer, fraudulent conveyance or other
similar laws relating to or affecting the enforcement of creditors’ rights
generally, and by general principles of equity (including principles of good
faith, reasonableness, materiality and fair dealing) which may, among other
things, limit the right to obtain equitable remedies (regardless of whether
considered in a proceeding in equity or at law) and (b) as to the enforceability
of provisions for indemnification for violation of applicable securities laws,
limitations thereon arising as a matter of law or public policy.

 

SECTION 4.03                    Governmental Consents, Etc.  No authorization,
consent, approval, license or exemption of or registration, declaration or
filing with any Governmental Authority, is necessary for the valid execution and
delivery of, or the incurrence and performance by the Company of its obligations
under, any Loan Document to which it is a party, except those that have been
obtained and such matters relating to performance as would ordinarily be done in
the ordinary course of business after the Execution Date.

 

SECTION 4.04                    No Breach or Violation of Agreements or
Restrictions, Etc.  Neither the execution and delivery of, nor the incurrence
and performance by either Borrower of its obligations under, the Loan Documents
to which it is a party, nor the extensions of credit contemplated by the Loan
Documents, will (a) breach or violate any applicable Requirement of Law,
(b) result in any breach or violation of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of its
property or assets (other than Liens created or contemplated by this Agreement)
pursuant to the terms of, any indenture, mortgage, deed of trust, agreement or
other instrument to which it or any of the Subsidiaries is party or by which any
of its properties or assets, or those of any of the Subsidiaries is bound or to
which it is subject, except for breaches, violations and defaults under clauses
(a) and (b) that neither individually nor in the aggregate could reasonably be
expected to result in a Material Adverse Effect, or (c) violate any provision of
the organic documents of such Borrower.

 

52

--------------------------------------------------------------------------------


 

SECTION 4.05                    Properties.  Each of the Company and the
Material Subsidiaries has good title to, or valid leasehold or other interests
in, all its real and personal property material to its business free of all
Liens securing Indebtedness except for such Liens permitted under Section 6.01.

 

SECTION 4.06                    Litigation and Environmental Matters.
 (a) Except as disclosed in the most recent Annual Report on Form 10-K delivered
by the Company to the Lenders, there is no action, suit or proceeding by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Company, threatened against or affecting the Company or any of
the Material Subsidiaries (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect or (ii) that involves this
Agreement or the Transactions.

 

(b)                                 Except as disclosed in the most recent
Annual Report on Form 10-K delivered by the Company to the Lenders, the
associated liabilities and costs of the Company’s compliance with Environmental
Laws (including any capital or operating expenditures required for clean-up or
closure of properties currently or previously owned, any capital or operating
expenditures required to achieve or maintain compliance with environmental
protection standards imposed by Environmental Laws or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat, any costs or
liabilities in connection with off-site disposal of wastes or Hazardous
Materials, and any actual or potential liabilities to third parties, including
employees, and any related costs and expenses) are unlikely to result in a
Material Adverse Effect.

 

SECTION 4.07                    Financial Statements.

 

(a)                                  The consolidated balance sheet of the
Company and the Subsidiaries as at December 31, 2009 and the related
consolidated statements of income, comprehensive income, partners’ capital and
cash flows of the Company and the Subsidiaries for the fiscal year ended on said
date, with the opinion thereon of PricewaterhouseCoopers LLP and set forth in
the Company’s 2009 Annual Report on Form 10-K, as filed with the SEC, fairly
present, in all material respects, the consolidated financial position of the
Company and the Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year in accordance with GAAP.

 

(b)                                 The unaudited consolidated balance sheets of
the Company and the Subsidiaries as at March 31, 2010 and the related
consolidated statements of income and cash flows of the Company and the
Subsidiaries for the three month period ended on such date and set forth in the
Company’s Quarterly Report on Form 10-Q for its fiscal quarter then ended, as
filed with the SEC, fairly present, in all material respects, the consolidated
financial position of the Company and the Subsidiaries as at said date and their
consolidated results of their operations cash flows for the six-month period
ended on said date (subject to the absence of footnotes and to normal year-end
and audit adjustments), in accordance with GAAP applied on a basis consistent
with the financial statements referred to in Section 4.07(a).

 

53

--------------------------------------------------------------------------------


 

(c)                                  Since the date of the most recent Annual
Report on Form 10-K delivered by the Company to the Lenders, there has been no
material adverse change in the business, assets, liabilities or financial
condition of the Company and the Subsidiaries, taken as a whole.

 

SECTION 4.08                    Disclosure.  As of the Effective Date only,
information heretofore furnished by the Company to the Administrative Agent or
any Lender for purposes of or in connection with this Agreement or any
transaction contemplated hereby, together with the Information Memorandum is,
when taken as a whole, true and accurate in all material respects on the date as
of which such information is stated or certified.  The Information Memorandum
and the reports, financial statements, certificates or other written information
furnished by or on behalf of the Company to the Administrative Agent or any
Lender in connection with the syndication or negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) on or prior to the Effective Date, when taken as a whole, do not
contain any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to any
projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed by the
Company to be reasonable at the time (it being recognized, however, that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by any projects may
materially different from the projected results).

 

SECTION 4.09                    Investment Company Act.  Neither Borrower is, or
is regulated as, an “investment company,” as such term is defined in the
Investment Company Act of 1940, as amended.

 

SECTION 4.10                    ERISA.  Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan, except where the failure to so fulfill such obligations and such
noncompliance could individually, or together with all such failures to fulfill
such obligations and all such noncompliance could reasonably be expected to
result in a Material Adverse Effect.  No member of the ERISA Group has
(i) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or made
any amendment to any Plan or Benefit Arrangement, which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code or (iii) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA,
which waiver, failure or liability individually, or collectively with all such
waivers, failures or liabilities, could reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 4.11                    Tax Returns and Payments.  The Company and the
Material Subsidiaries have caused to be filed all federal income tax returns and
other material tax returns, statements and reports (or obtained extensions with
respect thereto) which are required to be filed and have paid or deposited or
made adequate provision in accordance with GAAP for the payment of all taxes
(including estimated taxes shown on such returns, statements and reports)

 

54

--------------------------------------------------------------------------------


 

which are shown to be due pursuant to such returns, except for taxes being
contested in good faith by appropriate proceedings for which adequate reserves
in accordance with GAAP have been created on the books of the Company and the
Subsidiaries and where the failure to pay such taxes (individually or in the
aggregate for the Company and the Subsidiaries) would not have a Material
Adverse Effect.

 

SECTION 4.12                    Compliance with Laws and Agreements.  Each of
the Company and the Material Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate for the Company and the Material Subsidiaries, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 4.13                    Purpose of Loans.

 

(a)                                  All proceeds of the Loans will be used for
the purposes set forth in Section 5.07.

 

(b)                                 None of the proceeds of the loans under the
Existing Credit Agreement were, and none of the proceeds of the Loans under this
Agreement will be, used directly or indirectly for the purpose of buying or
carrying any “margin stock” within the meaning of Regulation U (herein called
“margin stock”) or for the purpose of reducing or retiring any indebtedness
which was originally incurred to buy or carry any margin stock, or for any other
purpose which might constitute this transaction a “purpose” credit within the
meaning of Regulation T, U or X.  Neither the Company nor any agent acting on
its behalf has taken or will take any action which might cause this Agreement or
any other Loan Document to violate Regulation T, Regulation U, Regulation X, or
any other regulation of the Board or to violate the Exchange Act.  Margin stock
does not constitute more than 25% of the assets of the Company or the Subsidiary
Borrower, or of the Company and the Subsidiaries on a consolidated basis, and
the Company does not intend or foresee that it will ever do so.

 

SECTION 4.14                    Foreign Assets Control Regulations, etc.

 

(a)                                  Neither any Letter of Credit nor any part
of the proceeds of the Loans will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

 

(b)                                 Neither the Company nor any Subsidiary
(i) is, or will become, a Person described or designated in the Specially
Designated Nationals and Blocked Persons List of the Office of Foreign Assets
Control or in Section 1 of the Anti-Terrorism Order or (ii) engages or will
engage in any dealings or transactions, or is or will be otherwise associated,
with any such Person.  The Company and the Subsidiaries are in compliance, in
all material respects, with the USA PATRIOT ACT.

 

(c)                                  Neither any Letter of Credit nor any part
of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in

 

55

--------------------------------------------------------------------------------

 


 

an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended, assuming in all cases that such Act applies
to the Company or one of the Subsidiaries.

 

ARTICLE V.
AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

 

SECTION 5.01                    Financial Statements and Other Information.  The
Company will furnish to the Administrative Agent:

 

(a)                                  within ten days after the date in each
fiscal year on which the Company is required to file its Annual Report on
Form 10-K with the SEC or, if earlier, 100 days after the end of each fiscal
year (i) such Annual Report, and (ii) its audited consolidated balance sheet and
the related consolidated statements of income, comprehensive income, operations,
partners’ capital and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures as of the end of and for the
previous fiscal year, all reported on by, and accompanied by an opinion (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of their audit) of,
PricewaterhouseCoopers LLP, or other independent public accountants of
recognized national standing to the effect that such consolidated financial
statements present fairly in all material respects the financial position,
results of operations and cash flows of the Company and the Subsidiaries on a
consolidated basis in accordance with GAAP; provided, however, that (x) the
Company shall be deemed to have furnished said Annual Report on Form 10-K for
purposes of clause (i) if it shall have timely made the same available on
“EDGAR” and/or on its home page on the worldwide web (at the date of this
Agreement located at http://www.kindermorgan.com) and complied with the last
grammatical paragraph of this Section 5.01 in respect thereof, and (y) if said
Annual Report contains such consolidated balance sheet and such consolidated
statements of results of income, comprehensive income, partners’ capital and
cash flows, and the report thereon of such independent public accountants
(without qualification or exception, and to the effect, as specified above), the
Company shall not be required to comply with clause (ii);

 

(b)                                 within five days after each date in each
fiscal year on which the Company is required to file a Quarterly Report on
Form 10-Q with the SEC or, if earlier, fifty days after the end of each fiscal
quarter (i) such Quarterly Report, and (ii) its consolidated balance sheet and
the related consolidated statements of income and cash flows as of the end of
and for the fiscal quarter to which said Quarterly Report relates and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures as of the end and for the corresponding period or periods of
the previous fiscal year, all certified by a Responsible Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Company and the Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes; provided, however, that (x) the Company shall be deemed to
have furnished said Quarterly Report for purposes of clause (i) if it

 

56

--------------------------------------------------------------------------------


 

shall have timely made the same available on “EDGAR” and/or on its home page on
the worldwide web (at the date of this Agreement located at
http://www.kindermorgan.com) and complied with the last grammatical paragraph of
this Section 5.01 in respect thereof, and (y) if said Quarterly Report contains
such consolidated balance sheet and consolidated statements of income and cash
flows, and such certifications, the Company shall not be required to comply with
clause (ii);

 

(c)                                  simultaneously with the delivery of each
set of financial statements referred to in clauses (a) and (b) above, a
certificate in substantially the form of Exhibit 5.01 signed by an authorized
financial or accounting officer of the Company (i) setting forth in reasonable
detail the calculations required to establish whether the Company was in
compliance with the requirements of Section 6.06 on the date of such financial
statements, and (ii) stating whether any Default or Event of Default exists on
the date of such certificate and, if any Default or Event of Default then
exists, setting forth the details thereof and the action which the Company is
taking or proposes to take with respect thereto;

 

(d)                                 prompt written notice of the following:

 

(i)                                     the occurrence of any Default or Event
of Default or Change in Control Event and

 

(ii)                                  any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect;

 

(each notice delivered under this Section 5.01(d) to be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto);

 

(e)                                  without duplication of any other
requirement of this Section 5.01, promptly upon the mailing thereof to the
public unitholders of the Company generally, copies of all financial statements,
reports and proxy statements so mailed;

 

(f)                                    promptly upon the filing thereof with the
SEC, copies of all registration statements (other than the exhibits thereto and
any registration statements on Form S-8 or its equivalent) and reports on
Form 8-K which the Company shall have filed with the SEC;

 

(g)                                 if and when any member of the ERISA Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) (other than such event as to which the
30-day notice requirement is waived) with respect to any Plan which would
reasonably be expected to constitute grounds for a termination of such Plan
under Title IV of ERISA, or knows that the plan administrator of any Plan has
given or is required to give notice of any such reportable event, a copy of the
notice of such reportable event given or required to be given to the PBGC;
(ii) receives notice of complete or partial withdrawal liability under Title IV
of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Code, a
copy of

 

57

--------------------------------------------------------------------------------


 

such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the chief financial officer or the chief
accounting officer of the Company setting forth details as to such occurrence
and action, if any, which the Company or applicable member of the ERISA Group is
required or proposes to take; and

 

(h)                                 from time to time such other information
(other than projections) regarding the business, affairs or financial condition
of the Company or any Subsidiary as the Required Lenders or the Administrative
Agent may reasonably request.

 

Information required to be delivered pursuant to Section 5.01(a), 5.01(b) or
5.01(f) above shall be deemed to have been delivered on the date on which the
Company provides notice to the Administrative Agent and the Lenders that such
information has been posted on “EDGAR” or the Company’s website or another
website identified in such notice and accessible by the Administrative Agent and
the Lenders without charge (and the Company hereby agrees to provide such
notice); provided that such notice may be included in a certificate delivered
pursuant to Section 5.01(c).

 

SECTION 5.02                    Existence, Conduct of Business.  The Company
will, and will cause each of the Material Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business, except where the failure to do so
(individually or collectively with all such failures) could not reasonably
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.02.

 

SECTION 5.03                    Payment of Obligations.  The Company will, and
will cause each of the Material Subsidiaries to, pay, before the same shall
become delinquent or in default, its Indebtedness and tax liabilities but
excluding Indebtedness (other than the Obligations) than is not in excess of
$75,000,000, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Company or such Material
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.04                    Maintenance of Properties; Insurance.

 

(a)                                  The Company will keep, and will cause each
Material Subsidiary to keep, all property material to the conduct its business
(taken as a whole) in good working order and condition, ordinary wear and tear
excepted, in the reasonable judgment of the Company.

 

(b)                                 The Company will maintain or cause to be
maintained with, in the good faith judgment of the Company, financially sound
and reputable insurers, or through self-

 

58

--------------------------------------------------------------------------------


 

insurance, insurance with respect to its properties and business and the
properties and businesses of the Subsidiaries against loss or damage of the
kinds customarily insured against by business enterprises of established
reputation engaged in the same or similar business and similarly situated, of
such types and in such amounts as are customarily carried under similar
circumstances by such other corporations. Such insurance may include
self-insurance or be subject to co-insurance, deductibility or similar clauses
which, in effect, result in self-insurance of certain losses, provided that such
self-insurance is in accord with the approved practices of business enterprises
of established reputation similarly situated and adequate insurance reserves are
maintained in connection with such self-insurance, and, notwithstanding the
foregoing provisions of this Section 5.04 the Company or any Subsidiary may
effect workers’ compensation or similar insurance in respect of operations in
any state or other jurisdiction any through an insurance fund operated by such
state or other jurisdiction or by causing to be maintained a system or systems
of self-insurance in accord with applicable laws.

 

SECTION 5.05                    Books and Records; Inspection Rights.  The
Company will, and will cause each of the Material Subsidiaries to, keep, in
accordance with GAAP, books of record and account.  The Company will, and will
cause each of the Material Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice during normal business hours, and, if the Company shall so request, in
the presence of a Responsible Officer or an appointee of a Responsible Officer,
at the expense of the Administrative Agent or such Lender (unless an Event of
Default exists, in which event the expense shall be that of the Company) to
visit and inspect its properties, to examine and make extracts from its books
and records (subject to compliance with confidentiality agreements and
applicable copyright law), and to discuss its affairs, finances and condition
with its officers, all at such times, and as often, as reasonably requested, but
unless an Event of Default exists, no more frequently than once during each
calendar year.

 

SECTION 5.06                    Compliance with Laws.  The Company will, and
will cause each of the Material Subsidiaries to, comply with all Requirements of
Law applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 5.07                    Use of Proceeds.  The proceeds of the Loans will
be used only for (a) refinancing (i) amounts outstanding under the Existing
Credit Agreement, (ii) other Indebtedness of the Company and the Subsidiaries,
and (iii) commercial paper, and (b) working capital and other general
partnership purposes.

 

ARTICLE VI.
NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Company covenants and agrees with the Lenders that:

 

59

--------------------------------------------------------------------------------


 

SECTION 6.01                    Liens.  The Company will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any Lien
securing Indebtedness on any property or asset now owned or hereafter acquired
by it except:

 

(a)                                  Capital Lease Obligations;

 

(b)                                 Liens existing on any property or asset
prior to the acquisition thereof by the Company or any Subsidiary or existing on
any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary and securing
Indebtedness whose incurrence, for purposes of this Agreement, by virtue of
acquisition of such property or asset, or by virtue of such Person so becoming a
Subsidiary, would not result in a violation of Section 6.06; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Company or any
Subsidiary, (iii) such Lien shall secure only those obligations which it secures
on the date of such acquisition or the date such Person becomes a Subsidiary, as
the case may be, and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof.  For purposes of this
Section 6.01(b), the Indebtedness so secured shall be deemed to have been
incurred on the last day of the fiscal quarter then most recently ended; and

 

(c)                                  Liens, not otherwise permitted by the
foregoing clauses (a) and (b), securing Indebtedness in an aggregate amount not
exceeding 15% of Consolidated Net Tangible Assets.

 

SECTION 6.02                    Fundamental Changes.  The Company will not, and
will not permit any Material Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all (or substantially all) of its assets, or all or
substantially all of the stock of or other equity interest in any of the
Material Subsidiaries (in each case, whether now owned or hereafter acquired),
or liquidate or dissolve, unless: (a) at the time thereof and immediately after
giving effect thereto no Event of Default or Default shall have occurred and be
continuing; and (b) the Company or such Material Subsidiary is the surviving
entity or the recipient of the assets so sold, transferred, leased or otherwise
disposed of in any such sale, transfer, lease or other disposition of assets,
provided, that no such merger, consolidation, sale, transfer, lease or other
disposition shall have the effect of releasing the Company from any of the
Obligations.  Notwithstanding the foregoing, this Section 6.02 shall not be
deemed to prohibit, or to have prohibited, any sale, transfer, lease or other
disposition by the Company or any Material Subsidiary of any assets (each, an
“Asset Disposition”) if the sum of

 

(i)                                     the value, on the Disposition Date with
respect thereto, of the assets subject to such Asset Disposition, plus

 

(ii)                                  the values, on the respective Disposition
Dates with respect thereto, of any and all other assets subject to Asset
Dispositions whose Disposition Dates occurred during the same Test Period as the
Disposition Date of the Asset Disposition referred to in the preceding clause
(i)

 

60

--------------------------------------------------------------------------------


 

did not exceed Consolidated EBITDA for such Test Period.  For purposes of the
next preceding sentence

 

(x)                                   the term “Disposition Date”, with respect
to any Asset Disposition, shall mean the date of the closing (or the first
closing, if more than one) of such Asset Disposition; and

 

(y)                                 the term “Test Period” shall mean, as at the
Disposition Date with respect to any Asset Disposition referred to in clause
(i) of such sentence, the period consisting of the four full fiscal quarters
then most recently ended in respect of which financial statements shall have
been delivered pursuant to Section 5.01(a) or (b), as the case may be.

 

SECTION 6.03                    Restricted Payments.  The Company will not
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment.

 

SECTION 6.04                    Transactions with Affiliates.  The Company will
not, and will not permit any of the Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Company or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties, as
determined by the Conflicts Committee of the Board of Directors of the Delegate,
(b) transactions between or among the Company, the Wholly-owned Subsidiaries and
SFPP, L.P. not involving any other Affiliate, (c) any payment which would
constitute a Restricted Payment but for the proviso to the definition of said
term in Section 1.01, (d) loans and advances by the Company to the General
Partner to enable the General Partner to pay general and administrative costs
and expenses pursuant to the partnership agreement of the Company and in
accordance with past practices, (e) the Company or any of its Subsidiaries from
engaging in a transaction with an Affiliate if such transaction has been
approved by the Conflicts Committee of the Board of Directors of the Delegate,
and (f) any corporate sharing agreements with respect to tax sharing and general
overhead and administrative matters.

 

SECTION 6.05                    Restrictive Agreements.  The Company will not,
and will not permit any of the Material Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Material
Subsidiary to pay dividends or other distributions with respect to any shares of
its Capital Stock or to make or repay loans (including subordinate loans) or
advances to the Company or any other such Material Subsidiary, provided that the
foregoing shall not apply to (a) restrictions and conditions imposed by law or
by this Agreement, (b) customary restrictions and conditions contained in
agreements relating to the sale of all or substantially all of the Capital Stock
or assets of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (c) restrictions and conditions existing on the date hereof
identified on Schedule 6.05 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition) and (d) restrictions or conditions contained in, or existing by
reason of, any agreement or instrument relating to any Subsidiary at the time
such Subsidiary

 

61

--------------------------------------------------------------------------------


 

was merged or consolidated with or into, or acquired by, the Company or a
Subsidiary or became a Subsidiary and not created in contemplation thereof.

 

SECTION 6.06                    Ratio of Consolidated Indebtedness to
Consolidated EBITDA. The Company will not at any time permit the ratio of
Consolidated Indebtedness to Consolidated EBITDA for the four full fiscal
quarters most recently ended in respect of which financial statements shall have
been delivered pursuant to Section 5.01(a) or (b), as the case may be, to exceed

 

(i)                                     5.50 to 1.0, in the case of any such
period ended on the last day of (A) a fiscal quarter in which the Company makes
any Specified Acquisition, or (B) the first or second fiscal quarter next
succeeding such a fiscal quarter, or

 

(ii)                                  5.00 to 1.0, in the case of any such
period ended on the last day of any other fiscal quarter.

 

For purposes of this Section 6.06, if during any period the Company, or any
Subsidiary or any entity with respect to which the Company holds an equity
method investment of not less than 40% acquires any Person (or any interest in
any Person) or all or substantially all of the assets of any Person, the EBITDA
attributable to such assets or an amount equal to the percentage of ownership of
the Company in such Person times the EBITDA of such Person, for such period
determined on a pro forma basis may be included as Consolidated EBITDA for such
period, if on the date of such acquisition such Person, or the entity acquiring
such assets, as the case may be, is a Subsidiary or the Company.  In addition,
for purposes of this Section 6.06, Hybrid Securities up to an aggregate amount
of 15% of Total Capitalization shall be excluded from Consolidated Indebtedness
and Consolidated EBITDA may include, at the Company’s option, any Material
Project EBITDA Adjustments as provided in the definition thereof.

 

ARTICLE VII.
EVENTS OF DEFAULT

 

SECTION 7.01                    Events of Default and Remedies.  If any of the
following events (“Events of Default”) shall occur and be continuing:

 

(a)                                  the principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement shall not be paid
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document shall not be paid, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;

 

(c)                                  any representation or warranty made or, for
purposes of Article III, deemed made by or on behalf of either Borrower herein,
at the direction of either Borrower or by either Borrower in any other Loan
Document or in any document, certificate or financial statement delivered in
connection with this Agreement or any other Loan Document shall prove

 

62

--------------------------------------------------------------------------------


 

to have been incorrect in any material respect when made or deemed made or
reaffirmed, as the case may be;

 

(d)                                 either Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.01(d)(i),
5.02 (with respect to such Borrower’s existence) or 5.07 or in Article VI;

 

(e)                                  either Borrower shall fail to perform or
observe any other term, covenant or agreement contained in this Agreement (other
than those specified in Section 7.01(a), Section 7.01(b) or Section 7.01(d)) or
any other Loan Document to which it is a party and, in any event, such failure
shall remain unremedied for 30 calendar days after the earlier of (i) written
notice of such failure shall have been given to the Company by the
Administrative Agent or any Lender or, (ii) a Responsible Officer of either
Borrower becomes aware of such failure;

 

(f)                                    other than as specified in
Section 7.01(a) or (b), (i) the Company or any Subsidiary fails to make (whether
as primary obligor or as guarantor or other surety) any payment of principal of,
or interest or premium, if any, on any item or items of Indebtedness (other than
as specified in Section 7.01(a), Section 7.01(b) or Article IX) or any payment
in respect of any Hedging Agreement, in each case when the same becomes due and
payable (whether by scheduled maturity, required payment or prepayment,
acceleration, demand or otherwise),beyond any period of grace provided with
respect thereto (not to exceed 30 days); provided that the aggregate outstanding
principal amount of all Indebtedness or payment obligations in respect of all
Hedging Agreements as to which such a payment default shall occur and be
continuing is equal to or exceeds $75,000,000, or (ii) the Company or any
Subsidiary fails to duly observe, perform or comply with any agreement with any
Person or any term or condition of any instrument, if such failure, either
individually or in the aggregate, shall have resulted in the acceleration of the
payment of Indebtedness with an aggregate face amount which is equal to or
exceeds $75,000,000; provided that this Section 7.01(f) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, so long as such
Indebtedness is paid in full when due;

 

(g)                                 an involuntary case shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Company or any Material Subsidiary or its debts,
or of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(h)                                 the Company or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, winding-up, reorganization or other relief under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in Section 7.01(g),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer

 

63

--------------------------------------------------------------------------------


 

admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(i)                                     the Company or any Material Subsidiary
shall become unable, admit in writing or fail generally to pay its debts as they
become due;

 

(j)                                     (i) the General Partner fails to make
(whether as primary obligor or as guarantor or other surety) any payment of
principal of, or interest or premium, if any, on any item or items of
Indebtedness, when the same becomes due and payable (whether by scheduled
maturity, required payment or prepayment, acceleration, demand or otherwise),
beyond any period of grace provided with respect thereto (not to exceed 30
days); provided that the aggregate outstanding principal amount of all such
Indebtedness as to which such a payment default shall occur and be continuing is
equal to or exceeds $75,000,000, or (ii) the General Partner fails to duly
observe, perform or comply with any agreement with any Person or any term or
condition of any instrument, if such failure, individually or in the aggregate,
shall have resulted in the acceleration of the payment of Indebtedness with an
aggregate face amount which is equal to or exceeds $75,000,000; provided that
this Section 7.01(j) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness so long as such Indebtedness is paid in full when due;

 

(k)                                  one or more judgments for the payment of
money in an aggregate amount in excess of $75,000,000 shall be rendered against
the Company, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Company or any Subsidiary to
enforce any such judgment;

 

(l)                                     any member of the ERISA Group shall fail
to pay when due an amount which it shall have become liable to pay under Title
IV of ERISA; or notice of intent to terminate a Plan shall be filed under Title
IV of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Plan; or a condition shall exist by reason of which
the PBGC would be entitled to obtain a decree adjudicating that any Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation; and in each of the foregoing
instances such condition could reasonably be expected to result in a Material
Adverse Effect;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, may, and upon the written
request of the Required Lenders shall, by written notice (including notice sent
by telecopy) to the Company (a “Notice of Default”) take any or all of the
following actions, without prejudice to the rights of the Administrative Agent,
any Lender or other holder of any of the Obligations to enforce its claims
against either Borrower (provided that, if an Event of Default specified in
Section 7.01(g) or

 

64

--------------------------------------------------------------------------------


 

Section 7.01(h) shall occur with respect to the Company or any Subsidiary, the
result of which would occur upon the giving of a Notice of Default as specified
in clauses (i), (ii) and (v) below, shall occur automatically without the giving
of any Notice of Default):  (i) declare the Total Commitment terminated,
whereupon the Commitments of the Lenders shall forthwith terminate immediately
and any accrued facility fees shall forthwith become due and payable without any
other notice of any kind; (ii) declare the principal of and any accrued interest
in respect of all Loans, and all the other Obligations owing hereunder and under
the other Loan Documents, to be, whereupon the same shall become, forthwith due
and payable without presentment, demand, notice of demand or of dishonor and
nonpayment, protest, notice of protest, notice of intent to accelerate,
declaration or notice of acceleration or any other notice of any kind, all of
which are hereby waived by each Borrower; (iii) exercise any rights or remedies
under the Loan Documents; (iv) terminate any Letter of Credit which may be
terminated in accordance with its terms (whether by the giving of written notice
to the beneficiary or otherwise); and (v) direct the Company to comply, and the
Company agrees that upon receipt of such notice (or upon the occurrence of an
Event of Default specified in Section 7.01(g) or Section 7.01(h)) it will
comply, with the provisions of Section 2.06(k).

 

ARTICLE VIII.
THE ADMINISTRATIVE AGENT

 

SECTION 8.01                    Appointment, Powers and Immunities.  Each Lender
hereby irrevocably appoints and authorizes the Administrative Agent to act as
its agent hereunder and under the other Loan Documents with such powers as are
specifically delegated to the Administrative Agent by the terms of this
Agreement and such other Loan Documents, together with such other powers as are
reasonably incidental thereto.  The Administrative Agent (which term as used in
this sentence and in Section 8.05 and the first sentence of Section 8.06 shall
include reference to its Affiliates and its Affiliates’ officers, directors,
employees, attorneys, accountants, experts and agents):  (a) shall have no
duties or responsibilities except those expressly set forth in the Loan
Documents, and shall not by reason of the Loan Documents be a trustee or
fiduciary for any Lender; (b) makes no representation or warranty to any Lender
and shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement, or in any certificate
or other document referred to or provided for in, or received by any of them
under, this Agreement, or for the value, validity, effectiveness, genuineness,
execution, legality, enforceability or sufficiency of this Agreement, any other
Loan Document or any other document referred to or provided for herein or
therein or for any failure by either Borrower or any other Person (other than
the Administrative Agent) to perform any of its obligations hereunder or
thereunder or for the existence or value of, or the perfection or priority of
any Lien upon, any collateral security or the financial or other condition of
the Company, the Subsidiaries or any other obligor or guarantor; (c) except
pursuant to Section 8.07 shall not be required to initiate or conduct any
litigation or collection proceedings hereunder; and (d) shall not be responsible
for any action taken or omitted to be taken by it hereunder or under any other
document or instrument referred to or provided for herein or in connection
herewith including its own ordinary negligence, except for its own gross
negligence, willful misconduct or unlawful conduct.  The Administrative Agent
may employ agents, accountants, attorneys and experts and shall not be
responsible for the negligence or misconduct of any such agents, accountants,
attorneys or experts selected by it in good faith or any action taken or omitted
to be taken in good faith by it in accordance with the advice of such agents,

 

65

--------------------------------------------------------------------------------

 


 

accountants, attorneys or experts.  The Administrative Agent may deem and treat
the payee named in any Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent.  The
Administrative Agent is authorized to release any cash collateral that is
permitted to be released pursuant to the terms of this Agreement.

 

SECTION 8.02                    Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon any certification, notice or
other communication (including any thereof by telephone, telex, telecopier,
telegram or cable) believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by the Administrative Agent in good faith.

 

SECTION 8.03                    Defaults; Events of Default.  The Administrative
Agent shall not be deemed to have knowledge of the occurrence of a Default or an
Event of Default (other than the non-payment of principal of or interest on
Loans or of fees or failure to reimburse LC Disbursements) unless the
Administrative Agent has received notice from a Lender or a Borrower specifying
such Default or Event of Default and stating that such notice is a “Notice of
Default”.  In the event that the Administrative Agent receives such a notice of
the occurrence of a Default or Event of Default, the Administrative Agent shall
give prompt notice thereof to the Lenders.  In the event of a payment Default or
Event of Default, the Administrative Agent shall give each Lender prompt notice
of each such payment Default or Event of Default.

 

SECTION 8.04                    Rights as a Lender.  With respect to its
Commitments and the Loans made by it and its issuance, or its participation in
the issuance, of each Letter of Credit, Wells Fargo (and any successor acting as
Administrative Agent) in its capacity as a Lender hereunder shall have the same
rights and powers hereunder as any other Lender and may exercise the same as
though it were not acting as the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity.  Wells Fargo (and any successor
acting as Administrative Agent) and its Affiliates may (without having to
account therefor to any Lender) accept deposits from, lend money to and
generally engage in any kind of banking, trust or other business with either
Borrower (and any of its Affiliates) as if it were not acting as the
Administrative Agent.  Wells Fargo and its Affiliates may accept fees and other
consideration from the Company or the Subsidiary Borrower for services in
connection with this Agreement or otherwise without having to account for the
same to the Lenders.

 

SECTION 8.05                    INDEMNIFICATION.  THE LENDERS AGREE TO INDEMNIFY
THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENTS AND THE DOCUMENTATION AGENT
RATABLY IN ACCORDANCE WITH THEIR APPLICABLE PERCENTAGES FOR THE INDEMNITY
MATTERS AS DESCRIBED IN SECTION 10.03 TO THE EXTENT NOT INDEMNIFIED OR
REIMBURSED BY THE COMPANY UNDER SECTION 10.03, BUT WITHOUT LIMITING THE
OBLIGATIONS OF THE COMPANY UNDER SAID SECTION 10.03 AND FOR ANY AND ALL OTHER
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND AND NATURE WHATSOEVER WHICH MAY BE
IMPOSED ON, INCURRED

 

66

--------------------------------------------------------------------------------


 

BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, ANY SYNDICATION AGENT OR THE
DOCUMENTATION AGENT IN ANY WAY RELATING TO OR ARISING OUT OF:  (A) THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT CONTEMPLATED BY OR REFERRED TO HEREIN OR
THE TRANSACTIONS CONTEMPLATED HEREBY, BUT EXCLUDING, UNLESS A DEFAULT OR AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, NORMAL ADMINISTRATIVE COSTS AND
EXPENSES INCIDENT TO THE PERFORMANCE OF ITS AGENCY DUTIES, IF ANY, HEREUNDER OR
(B) THE ENFORCEMENT OF ANY OF THE TERMS OF THIS AGREEMENT OR OF ANY OTHER LOAN
DOCUMENT; WHETHER OR NOT ANY OF THE FOREGOING SPECIFIED IN THIS SECTION 8.05
ARISES FROM THE SOLE OR CONCURRENT NEGLIGENCE OF THE ADMINISTRATIVE AGENT, ANY
SYNDICATION AGENT OR THE DOCUMENTATION AGENT, AS THE CASE MAY BE; PROVIDED THAT
NO LENDER SHALL BE LIABLE FOR ANY OF THE FOREGOING TO THE EXTENT THEY ARISE FROM
THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR UNLAWFUL CONDUCT OF THE
ADMINISTRATIVE AGENT, ANY SYNDICATION AGENT OR THE DOCUMENTATION AGENT.

 

SECTION 8.06                    Non-Reliance on Agents and other Lenders.  Each
Lender acknowledges and agrees that it has, independently and without reliance
on the Administrative Agent, any Syndication Agent, the Documentation Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Company and the Subsidiaries
and its decision to enter into this Agreement, and that it will, independently
and without reliance upon the Administrative Agent, any Syndication Agent, the
Documentation Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement. 
Neither the Administrative Agent, any Syndication Agent nor the Documentation
Agent shall be required to keep itself informed as to the performance or
observance by either Borrower of this Agreement, the other Loan Documents or any
other document referred to or provided for herein or to inspect the properties
or books of either Borrower.  Except for notices, reports and other documents
and information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, neither the Administrative Agent, any
Syndication Agent nor the Documentation Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of either Borrower (or
any of its Affiliates) which may come into the possession of the Administrative
Agent, any Syndication Agent, the Documentation Agent or any of its respective
Affiliates.  In this regard, each Lender acknowledges that Andrews Kurth L.L.P.
is acting in this transaction as special counsel to the Administrative Agent
only.  Each Lender will consult with its own legal counsel to the extent that it
deems necessary in connection with this Agreement and other Loan Documents and
the matters contemplated herein and therein.

 

SECTION 8.07                    Action by Administrative Agent.  Except for
action or other matters expressly required of the Administrative Agent
hereunder, the Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder unless it shall (a) receive written
instructions from the Required Lenders (or all of the Lenders as expressly
required by Section 10.02) specifying the action to be taken, and (b) be
indemnified to its satisfaction by the

 

67

--------------------------------------------------------------------------------


 

Lenders against any and all liability and expenses which may be incurred by it
by reason of taking or continuing to take any such action.  The instructions of
the Required Lenders (or all of the Lenders as expressly required by
Section 10.02) and any action taken or failure to act pursuant thereto by the
Administrative Agent shall be binding on all of the Lenders.  If a Default or
Event of Default has occurred and is continuing, the Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
directed by the Required Lenders (or all of the Lenders as required by
Section 10.02) in the written instructions (with indemnities) described in this
Section 8.07; provided that, unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.  In no event, however, shall the Administrative Agent
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or applicable law.

 

SECTION 8.08                    Resignation or Removal of Administrative Agent. 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Company, and the Administrative Agent may be
removed at any time with or without cause by the Required Lenders.  Upon any
such resignation or removal, the Required Lenders shall have the right to
appoint a successor Administrative Agent (so long as no Default or Event of
Default exists) with the prior written consent of the Company (which consent
will not unreasonably be withheld).  If no successor Administrative Agent shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent (so long as no Default or
Event of Default exists) with the prior written consent of the Company (which
consent will not unreasonably be withheld).  Upon the acceptance of such
appointment hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  After any retiring Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Article VIII
and Section 10.03 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.

 

SECTION 8.09                    Duties of Syndication Agents and Documentation
Agent. Notwithstanding the indemnity of the Syndication Agents and the
Documentation Agent contained in Section 8.05 and in Section 9.03, nothing
contained in this Agreement shall be construed to impose any obligation or duty
whatsoever on any Person named on the cover of this Agreement or elsewhere in
this Agreement as a Syndication Agent, the Documentation Agent, a Joint Lead
Arranger or a Joint Book Manager, other than those applicable to all Lenders as
such.

 

SECTION 8.10                    Trust Indenture Act.  In the event that Wells
Fargo or any of its Affiliates shall be or become an indenture trustee under the
Trust Indenture Act of 1939 (as amended, the “Trust Indenture Act”) in respect
of any securities issued or guaranteed by either Borrower, the parties hereto
acknowledge and agree that any payment or property received in

 

68

--------------------------------------------------------------------------------


 

satisfaction of or in respect of any Obligation of such Borrower hereunder or
under any other Loan Document by or on behalf of Wells Fargo in its capacity as
the Administrative Agent for the benefit of any Lender or any Issuing Bank under
any Loan Document (other than Wells Fargo or an Affiliate of Wells Fargo) and
which is applied in accordance with the Loan Documents shall be deemed to be
exempt from the requirements of Section 311 of the Trust Indenture Act pursuant
to Section 311(b)(3) of the Trust Indenture Act.

 

ARTICLE IX.
GUARANTY

 

SECTION 9.01                    Guaranty.

 

(a)                                  In consideration of, and in order to induce
the Administrative Agent and the Lenders to enter into this Agreement and to
induce the Lenders to make the Loans and the Issuing Bank thereof to maintain
the Subsidiary Borrower Letter of Credit and the other Existing Letters of
Credit and the Issuing Banks to issue new Letters of Credit hereunder, the
Company hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment and performance when due, whether at stated maturity, by
acceleration or otherwise, of the Obligations of the Subsidiary Borrower, and
all covenants of the Subsidiary Borrower, now or hereafter existing under this
Agreement and the other Loan Documents to which the Subsidiary Borrower is a
party, whether for principal, interest (including interest accruing or becoming
owing both prior to and subsequent to the commencement of any proceeding against
or with respect to the Subsidiary Borrower under any chapter of Title 11 of the
United States Code, as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”)), fees, commissions, expenses (including reasonable
attorneys’ fees and expenses) or otherwise (all such obligations being the
“Guaranteed Obligations”).  The Company agrees to pay any and all expenses
incurred by each Lender and the Administrative Agent in enforcing this Guaranty
against the Company.

 

(b)                                 This Guaranty is an absolute, unconditional,
present and continuing guaranty of payment and not of collectibility and is in
no way conditioned upon any attempt to collect from the Subsidiary Borrower or
any other action, occurrence or circumstance whatsoever.

 

SECTION 9.02                    Continuing Guaranty.

 

(a)                                  The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the other Loan Documents.  The Company agrees that, to the maximum extent
permitted by applicable law, the Guaranteed Obligations and Loan Documents to
which the Subsidiary Borrower is a party may be extended or renewed, and
indebtedness thereunder repaid and reborrowed in whole or in part, without
notice to or assent by the Company, and that it will remain bound upon this
Guaranty notwithstanding any extension, renewal or other alteration of any
Guaranteed Obligations or such Loan Documents, or any repayment and reborrowing
of Loans.  To the maximum extent permitted by applicable law, except as
otherwise expressly provided in this Agreement or any other Loan Document to
which the Company is a party, the obligations of the Company under

 

69

--------------------------------------------------------------------------------


 

this Guaranty shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms hereof under any circumstances
whatsoever, including:

 

(i)                                     any modification, amendment, supplement,
renewal, extension for any period, increase, decrease, alteration or
rearrangement of all or any part of the Guaranteed Obligations, or of this
Agreement or any other Loan Document executed in connection herewith, or any
contract or understanding among the Company, the Subsidiary Borrower, the
Administrative Agent and/or the Lenders, or any other Person, pertaining to the
Guaranteed Obligations;

 

(ii)                                  any adjustment, indulgence, forbearance or
compromise that might be granted or given by the Lenders to the Company or any
other Person liable on the Guaranteed Obligations;

 

(iii)                               the insolvency, bankruptcy, arrangement,
adjustment, composition, liquidation, disability, dissolution or lack of power
of the Company, the Subsidiary Borrower or any other Person at any time liable
for the payment of all or part of the Guaranteed Obligations; or any dissolution
of the Company, the Subsidiary Borrower or any sale, lease or transfer of any or
all of the assets of the Company or the Subsidiary Borrower, or any changes in
the shareholders of the Company, the Subsidiary Borrower, or any reorganization
of the Company or the Subsidiary Borrower;

 

(iv)                              the invalidity, illegality or unenforceability
of all or any part of the Guaranteed Obligations, or any document or agreement
executed in connection with the Guaranteed Obligations, for any reason
whatsoever, including the fact that (A) the Guaranteed Obligations, or any part
thereof, exceeds the amount permitted by law, (B) the act of creating the
Guaranteed Obligations or any part thereof is ultra vires, (C) the officers or
representatives executing the documents or otherwise creating the Guaranteed
Obligations acted in excess of their authority, (D) the Guaranteed Obligations
or any part thereof violate applicable usury laws, (E) the Company or the
Subsidiary Borrower has valid defenses, claims and offsets (whether at law or in
equity, by agreement or by statute) which render the Guaranteed Obligations
wholly or partially uncollectible from the Company or the Subsidiary Borrower,
(F) the creation, performance or repayment of the Guaranteed Obligations (or
execution, delivery and performance of any document or instrument representing
part of the Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible, legally impossible or unenforceable, or (G) this
Agreement, any other Loan Document, or any other document or instrument
pertaining to the Guaranteed Obligations has been forged or otherwise is
irregular or not genuine or authentic;

 

(v)                                 any full or partial release of the liability
of the Company or the Subsidiary Borrower on the Guaranteed Obligations or any
part thereof, or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations or any part
thereof; it being recognized, acknowledged and agreed by the Company that the
Company may be required to pay the Guaranteed Obligations in full

 

70

--------------------------------------------------------------------------------


 

without assistance or support of any other Person, and the Company has not been
induced to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that any other Person will be liable to perform the
Guaranteed Obligations, or that the Administrative Agent or any Lender will look
to any other Person to perform the Guaranteed Obligations;

 

(vi)                              the taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations;

 

(vii)                           any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment of any collateral, property or
security, at any time existing in connection with, or assuring or securing
payment of, all or any part of the Guaranteed Obligations;

 

(viii)                        the failure of the Administrative Agent, the
Lenders or any other Person to exercise diligence or reasonable care in the
preservation, protection, enforcement, sale or other handling or treatment of
all or any part of such collateral, property or security;

 

(ix)                                the fact that any collateral, security or
Lien contemplated or intended to be given, created or granted as security for
the repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other Lien; it
being recognized and agreed by the Company that the Company is not entering into
this Guaranty in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectibility or value of any of the collateral for
the Guaranteed Obligations;

 

(x)                                   any payment by the Subsidiary Borrower or
the Company to the Administrative Agent or any Lender is held to constitute a
preference under bankruptcy laws, or for any other reason any of the
Administrative Agent or any Lender is required to refund such payment or pay
such amount to the Subsidiary Borrower or any other Person; or

 

(xi)                                any other action taken or omitted to be
taken with respect to this Agreement, any other Loan Document, the Guaranteed
Obligations, or any security and collateral therefor, whether or not such action
or omission prejudices the Company or increases the likelihood that the Company
will be required to pay the Guaranteed Obligations pursuant to the terms hereof;

 

it being the unambiguous and unequivocal intention of the Company that the
Company shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, except for the full and final payment and
satisfaction of the Guaranteed Obligations after the termination of the
Commitments of all Lenders and the expiration or termination of the Subsidiary
Borrower Letter of Credit.

 

71

--------------------------------------------------------------------------------


 

(b)                                 The Company further agrees that, to the
fullest extent permitted by law, as between the Company, on the one hand, and
the Lenders and the Administrative Agent, on the other hand, (i) the maturity of
the Guaranteed Obligations may be accelerated as provided in Article VII for the
purposes of this Guaranty, notwithstanding any stay, injunction or other
prohibition preventing such acceleration of the Guaranteed Obligations, and
(ii) in the event of any acceleration of the Guaranteed Obligations as provided
in Article VII, the Guaranteed Obligations (whether or not due and payable)
shall forthwith become due and payable by the Company for the purpose of this
Guaranty.

 

SECTION 9.03                    Effect of Debtor Relief Laws.  If after receipt
of any payment of all or any part of the Guaranteed Obligations, the
Administrative Agent, any Issuing Bank or any Lender is for any reason compelled
to surrender or voluntarily surrenders, such payment to any Person (a) because
such payment is or may be avoided, invalidated, declared fraudulent, set aside,
determined to be void or voidable as a preference, fraudulent conveyance,
fraudulent transfer, impermissible set-off or a diversion of trust funds or
(b) for any other reason, including (i) any judgment, decree or order of any
court or administrative body having jurisdiction over the Administrative Agent,
any Issuing Bank, any Lender or any of their respective properties or (ii) any
settlement or compromise of any such claim effected by the Administrative Agent,
any Issuing Bank or any Lender with any such claimant (including the Subsidiary
Borrower), then the Guaranteed Obligations or part thereof intended to be
satisfied shall be reinstated and continue, and this Guaranty shall continue in
full force as if such payment had not been received, notwithstanding any
revocation thereof or the cancellation of any instrument evidencing any of the
Guaranteed Obligations or otherwise; and the Company shall be liable to pay the
Administrative Agent, the Issuing Banks and the Lenders, and hereby does
indemnify the Administrative Agent, the Issuing Banks and the Lenders and holds
them harmless for the amount of such payment so surrendered and all reasonable
expenses (including reasonable attorneys’ fees, court costs and expenses
attributable thereto) incurred by the Administrative Agent, any Issuing Bank or
any Lender in the defense of any claim made against it that any payment received
by the Administrative Agent, any Issuing Bank or any Lender in respect of all or
part of the Guaranteed Obligations must be surrendered.  The provisions of this
paragraph shall survive the termination of this Guaranty, and any satisfaction
and discharge of the Subsidiary Borrower by virtue of any payment, court order
or any Federal or state law.

 

SECTION 9.04                    Waiver.  The Company hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Guaranteed Obligations and this Guaranty and waives presentment, demand for
payment, notice of intent to accelerate, notice of dishonor or nonpayment and
any requirement that the Administrative Agent or any Lender institute suit,
collection proceedings or take any other action to collect the Guaranteed
Obligations, including any requirement that the Administrative Agent or any
Lender exhaust any right or take any action against the Subsidiary Borrower or
any other Person or any collateral (it being the intention of the Administrative
Agent, the Lenders and the Company that this Guaranty is to be a guaranty of
payment and not of collection).  It shall not be necessary for the
Administrative Agent or any Lender, in order to enforce any payment by the
Company hereunder, to institute suit or exhaust its rights and remedies against
the Subsidiary Borrower or any other Person, including others liable to pay any
Guaranteed Obligations, or to enforce its rights against any security ever given
to secure payment thereof.  The Company hereby expressly waives to the maximum
extent permitted by applicable law each and every right to which it may

 

72

--------------------------------------------------------------------------------


 

be entitled by virtue of the suretyship laws of the State of New York or any
other state in which it may be located, including any and all rights it may have
pursuant to Rule 31, Texas Rules of Civil Procedure, Section 17.001 of the Texas
Civil Practice and Remedies Code and Chapter 34 of the Texas Business and
Commerce Code.

 

SECTION 9.05                    Full Force and Effect.  This Guaranty is a
continuing guaranty and shall remain in full force and effect until all of the
Guaranteed Obligations under this Agreement and the other Loan Documents to
which the Subsidiary Borrower is a party and all other amounts payable under
this Guaranty have been paid in full (after the termination of the Commitments
of the Lenders and the termination or expiration of the Subsidiary Borrower
Letter of Credit).  All rights, remedies and powers provided in this Guaranty
may be exercised, and all waivers contained in this Guaranty may be enforced,
only to the extent that the exercise or enforcement thereof does not violate any
provisions of applicable law which may not be waived.

 

ARTICLE X.
MISCELLANEOUS

 

SECTION 10.01              Notices, Etc.

 

(a)                                  The Administrative Agent, any Issuing Bank,
any Lender or the holder of any of the Obligations, giving consent or notice or
making any request of either Borrower provided for hereunder, shall notify each
Lender (in the case of the Administrative Agent and/or any Issuing Bank) and the
Administrative Agent (in the case of a Lender or an Issuing Bank) thereof.  In
the event that the holder of any Note or any of the Obligations (including any
Lender) shall transfer such Note or Obligations, it shall promptly so advise the
Administrative Agent which shall be entitled to assume conclusively that no
transfer of any Note or any of the Obligations has been made by any holder
(including any Lender) unless and until the Administrative Agent receives
written notice to the contrary.

 

(b)                                 Except with respect to notices and other
communications expressly permitted to be given by telephone, all notices,
consents, requests, approvals, demands and other communications (collectively
“Communications”) provided for herein shall be in writing (including facsimile
Communications) and mailed, telecopied or delivered:

 

(i)                                     if to the Company, to it at:

 

500 Dallas, Suite 1000

Houston, Texas 77002

Attention:         C. Park Shaper

Telecopy No.:  (713) 369-9499;

 

(ii)                                  if to the Subsidiary Borrower, to it in
care of the Company;

 

73

--------------------------------------------------------------------------------


 

(iii)                               if to the Administrative Agent, to it at:

 

c/o Wells Fargo Bank

MAC D1114-029
1525 West W. T. Harris Boulevard
Charlotte, North Carolina 28262

 

Attention:  Agency Services

 

Telecopy No.:  (704) 509-2782;

 

(iv)                              if to the Swingline Lender, to it at:

 

c/o Wells Fargo Bank
MAC D1114-029
1525 West W. T. Harris Boulevard
Charlotte, North Carolina 28262

 

Attention:  Agency Services

 

Telecopy No.:  (704) 509-2782; and

 

(v)                                 if to any other Lender or to any Issuing
Bank, to it at its address (or telecopy number) set forth in the Administrative
Questionnaire delivered by such Person to the Administrative Agent or in the
Assignment and Acceptance executed by such Person;

 

or, in the case of any party hereto, such other address or telecopy number as
such party may hereafter specify for such purpose by notice to the other
parties.

 

(c)                                  Communications to the Lenders hereunder may
be delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

 

(d)                                 Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

SECTION 10.02              Waivers; Amendments.

 

(a)                                  No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising, and no course of dealing
with respect to, any right or power hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or

 

74

--------------------------------------------------------------------------------


 

any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. No notice to or demand on either Borrower in any case shall
entitle such Borrower to any other or further notice or demand in similar or
other circumstances.  No waiver of any provision of this Agreement or consent to
any departure therefrom shall in any event be effective unless the same shall be
permitted by Section 10.02(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent, any Lender
or any Issuing Bank may have had notice or knowledge of such Default at the
time.

 

(b)                                 No provision of this Agreement or any other
Loan Document provision may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder or
under the Fee Letter, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement (including any payment required by Section 2.10(b)),
or any interest thereon, or any fees payable hereunder or under the Fee Letter,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) amend Section 2.21 without the consent of
the Administrative Agent, the Swingline Lender and the Issuing Banks in addition
to the consent of the Required Lenders or (vi) release the Company from its
guaranty contained in Article IX, change any of the provisions of this
Section 10.02(b), or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or any Issuing Bank hereunder without the prior written
consent of the Administrative Agent or such Issuing Bank, as the case may be. 
Except as provided herein, during such period as a Lender is a Defaulting
Lender, to the fullest extent permitted by applicable law, such Lender will not
be entitled to vote in respect of amendments and waivers hereunder and the
Commitment and the outstanding Loans or other extensions of credit of such
Lender hereunder will not be taken into account in determining whether the
Required Lenders or all of the Lenders, as required, have approved any such
amendment or waiver (and the definition of “Required Lenders” will automatically
be deemed modified accordingly for the duration of such period); provided that
any such amendment or waiver referred to in clauses (i) through (vi) or the
first of this Section 10.02(b) above or that would alter the terms of such
proviso shall require the consent of such Defaulting Lender.

 

75

--------------------------------------------------------------------------------

 


 

SECTION 10.03              Payment of Expenses, Indemnities, etc.  The Company
agrees:

 

(a)                                  to pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof, (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during  any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                                 TO INDEMNIFY THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENTS, THE DOCUMENTATION AGENT, EACH ISSUING BANK AND EACH LENDER
AND EACH OF THEIR AFFILIATES AND EACH OF THEIR OFFICERS, DIRECTORS, EMPLOYEES,
REPRESENTATIVES, AGENTS, ATTORNEYS, ACCOUNTANTS AND EXPERTS (“INDEMNIFIED
PARTIES”) FROM, HOLD EACH OF THEM HARMLESS AGAINST AND PROMPTLY UPON DEMAND PAY
OR REIMBURSE EACH OF THEM FOR, THE INDEMNITY MATTERS WHICH MAY BE REASONABLY
INCURRED BY OR ASSERTED AGAINST OR INVOLVE ANY OF THEM (WHETHER OR NOT ANY OF
THEM IS DESIGNATED A PARTY THERETO) AS A RESULT OF, ARISING OUT OF OR IN ANY WAY
RELATED TO (I) ANY ACTUAL OR PROPOSED USE BY EITHER BORROWER OF THE PROCEEDS OF
ANY OF THE LOANS OR ANY LETTER OF CREDIT, (II) THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS, (III) THE OPERATIONS OF THE BUSINESS OF THE
COMPANY AND THE SUBSIDIARIES, (IV) THE FAILURE OF THE COMPANY OR ANY SUBSIDIARY
TO COMPLY WITH THE TERMS OF THIS AGREEMENT, OR WITH ANY REQUIREMENT OF LAW,
(V) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OF EITHER
BORROWER SET FORTH IN ANY OF THE LOAN DOCUMENTS, (VI) THE ISSUANCE, EXECUTION
AND DELIVERY OR TRANSFER OF OR PAYMENT OR FAILURE TO PAY UNDER ANY LETTER OF
CREDIT, (VII) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE MANUALLY EXECUTED DRAFT(S) AND CERTIFICATION(S) OR (VIII) ANY OTHER
ASPECT OF THE LOAN DOCUMENTS, INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF
COUNSEL AND ALL OTHER EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING,
DEFENDING OR PREPARING TO DEFEND ANY SUCH ACTION, SUIT, PROCEEDING (INCLUDING
ANY INVESTIGATIONS, LITIGATION OR INQUIRIES) OR CLAIM AND INCLUDING ALL
INDEMNITY MATTERS ARISING BY REASON

 

76

--------------------------------------------------------------------------------


 

OF THE ORDINARY NEGLIGENCE OF ANY INDEMNIFIED PARTY, BUT EXCLUDING ALL INDEMNITY
MATTERS ARISING SOLELY BY REASON OF CLAIMS BETWEEN THE LENDERS OR ANY LENDER AND
THE ADMINISTRATIVE AGENT, ANY SYNDICATION AGENT, OR THE DOCUMENTATION AGENT OR A
LENDER’S SHAREHOLDERS AGAINST THE ADMINISTRATIVE AGENT OR LENDER OR BY REASON OF
THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR UNLAWFUL CONDUCT ON THE PART OF THE
INDEMNIFIED PARTY SEEKING INDEMNIFICATION.

 

(c)                                  TO INDEMNIFY AND HOLD HARMLESS FROM TIME TO
TIME THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, COST
RECOVERY ACTIONS, ADMINISTRATIVE ORDERS OR PROCEEDINGS, DAMAGES AND LIABILITIES
TO WHICH ANY SUCH PERSON MAY BECOME SUBJECT (I) UNDER ANY ENVIRONMENTAL LAW
APPLICABLE TO THE COMPANY OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR
ASSETS, INCLUDING THE TREATMENT OR DISPOSAL OF HAZARDOUS MATERIALS ON ANY OF
THEIR PROPERTIES OR ASSETS, (II) AS A RESULT OF THE BREACH OR NON-COMPLIANCE BY
THE COMPANY OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE
COMPANY OR ANY SUBSIDIARY, (III) DUE TO PAST OWNERSHIP BY THE COMPANY OR ANY
SUBSIDIARY OF ANY OF THEIR PROPERTIES OR ASSETS OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES OR ASSETS WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME,
COULD RESULT IN PRESENT LIABILITY, (IV) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT OR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY THE BORROWERS OR ANY SUBSIDIARY, OR (V) ANY OTHER
ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS
(EXPRESSLY INCLUDING ANY SUCH CLAIM, DAMAGE LOSS, LIABILITY, COST, PENALTY, FEE
OR EXPENSE ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH
INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
PENALTY, FEE OR EXPENSE RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNIFIED PARTY).

 

(d)                                 No Indemnified Party may settle any claim to
be indemnified without the consent of the indemnitor, such consent not to be
unreasonably withheld; provided that the indemnitor may not reasonably withhold
consent to any settlement that an Indemnified Party proposes, if the indemnitor
does not have the financial ability to pay all its obligations outstanding and
asserted against the indemnitor at that time, including the maximum potential
claims against the Indemnified Party to be indemnified pursuant to this
Section 10.03.

 

(e)                                  In the case of any indemnification
hereunder, the Administrative Agent or Lender, as appropriate shall give notice
to the Company of any such claim or demand being made against the Indemnified
Party and the Company shall have the non-exclusive right to join in the defense
against any such claim or demand; provided that if the Company provides a
defense, the Indemnified Party shall bear its own cost of defense unless there
is a conflict between the Company and such Indemnified Party.

 

77

--------------------------------------------------------------------------------


 

(f)                                    THE FOREGOING INDEMNITIES SHALL EXTEND TO
THE INDEMNIFIED PARTIES NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF
EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN
AFFIRMATIVE ACT OR AN OMISSION, INCLUDING, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNIFIED PARTIES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON
ANY ONE OR MORE OF THE INDEMNIFIED PARTIES.  TO THE EXTENT THAT AN INDEMNIFIED
PARTY IS FOUND TO HAVE COMMITTED AN ACT OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OR ENGAGED IN UNLAWFUL CONDUCT, THIS CONTRACTUAL OBLIGATION OF
INDEMNIFICATION SHALL CONTINUE BUT SHALL ONLY EXTEND TO THE PORTION OF THE CLAIM
THAT IS DEEMED TO HAVE OCCURRED BY REASON OF EVENTS OTHER THAN THE GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR UNLAWFUL CONDUCT OF THE INDEMNIFIED PARTY.

 

(g)                                 The Company’s obligations under this
Section 10.03 shall survive any termination of this Agreement, the payment of
the Loans and the expiration of the Letters of Credit and shall continue
thereafter in full force and effect, for a period of six years.

 

(h)                                 To the extent that the Company fails to pay
any amount required to be paid by it to the Administrative Agent or any Issuing
Bank under this Section 10.03, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Issuing Bank in its capacity as such.

 

(i)                                     The Company shall pay any amounts due
under this Section 10.03 within thirty (30) days of the receipt by the Company
of notice of the amount due.

 

(j)                                     To the fullest extent permitted by
applicable law, no party shall assert, and each party hereby waives, any claim
against any other party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided, however, that the foregoing limitation
shall not be deemed to impair or affect the indemnification obligations of
either Borrower under the Loan Documents.. No Indemnified Party referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

SECTION 10.04              Successors and Assigns.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors

 

78

--------------------------------------------------------------------------------


 

and assigns permitted hereby.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

SECTION 10.05              Assignments and Participations(a)        Neither
Borrower may assign its rights or obligations hereunder or under the Notes or
any Letter of Credit without the prior consent of all of the Lenders and the
Administrative Agent.

 

(b)                                 Any Lender may assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (i) except in the case of an assignment to a
Lender or an Affiliate of a Lender, each of the Company and the Administrative
Agent (and, in the case of an assignment of all or a portion of a Commitment or
any Lender’s obligations in respect of its LC Exposure or Swingline Exposure,
the Issuing Banks and the Swingline Lender) must give their prior written
consent to such assignment (which consent shall not be unreasonably withheld),
(ii) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $10,000,000 unless each of the Company and the Administrative Agent
otherwise consent, (iii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500 for each such assignment, and (v) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire; provided further that any consent of the
Company otherwise required under this Section 10.05(b) shall not be required if
an Event of Default has occurred and is continuing.  Upon acceptance and
recording pursuant to Section 10.05(d), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.05(e).

 

(c)                                  The Administrative Agent, acting for this
purpose as an agent of the Borrowers, shall maintain at one of its offices in
Charlotte, North Carolina a copy of each Assignment and Acceptance delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amount of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the

 

79

--------------------------------------------------------------------------------


 

“Register”).  The entries in the Register shall be conclusive, and each
Borrower, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by either
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(d)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 10.05(b) and any written consent to such assignment required by
Section 10.05(b), the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(e)                                  Any Lender may, without the consent of
either Borrower, the Administrative Agent or any Issuing Bank, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Company, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant.  Subject to Section 10.05(f), each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.05(b), and be indemnified under Section 10.03
as if it were a Lender.  In addition, each agreement creating any participation
must include an agreement by the Participant to be bound by the provisions of
Section 10.12.

 

(f)                                    A Participant shall not be entitled to
receive any greater payment under Section 2.15 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Company, to comply with Section 2.17(e) as though it were a Lender.

 

(g)                                 The Lenders may furnish any information
concerning the Borrowers in the possession of the Lenders from time to time to
assignees and Participants (including prospective

 

80

--------------------------------------------------------------------------------


 

assignees and participants); provided that, such Persons agree to be bound by
the provisions of Section 10.12 hereof.

 

(h)                                 Notwithstanding anything in this
Section 10.05 to the contrary, without the consent of the Company, the
Administrative Agent or any other Lender, any Lender may assign and pledge its
Notes to (i) any central bank having jurisdiction over the assigning Lender and
(ii) any Federal Reserve Bank or the United States Treasury as collateral
security pursuant to Regulation A and any operating circular issued by such
Federal Reserve System and/or such Federal Reserve Bank.  No such assignment
and/or pledge shall release the assigning and/or pledging Lender from its
obligations hereunder.

 

(i)                                     Notwithstanding any other provisions of
this Section 10.05, no transfer or assignment of the interests or obligations of
any Lender or any grant of participations therein shall be permitted if such
transfer, assignment or grant would require either Borrower to file a
registration statement with the SEC or to qualify the Loans under the “Blue Sky”
laws of any state.

 

SECTION 10.06              Survival; Reinstatement.

 

(a)                                  All covenants, agreements, representations
and warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and
10.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

 

(b)                                 To the extent that any payments on the
Obligations are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received.

 

SECTION 10.07              Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement,
the other Loan Documents and the Fee Letters constitute the entire contract
among the parties hereto relating to the subject matter hereof and supersede any
and all previous agreements and understandings, oral or written, relating to the
subject matter

 

81

--------------------------------------------------------------------------------


 

hereof (including the Information Memorandum).  Except as provided in
Section 3.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 10.08              Severability.  Any provision of this Agreement held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 10.09              Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of either Borrower against any of and all the
Obligations now or hereafter existing under this Agreement and the other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such Obligations may be
unmatured.  The rights of each Lender under this Section 10.09 are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

SECTION 10.10              Governing Law; Jurisdiction; Consent to Service of
Process(a)     This Agreement and the other Loan Documents shall be construed in
accordance with and governed by the laws of the State of New York.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY AND ASSETS, UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS WITH RESPECT TO ANY SUCH ACTION OR
PROCEEDING.  EACH BORROWER HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS
C T CORPORATION SYSTEM, WITH OFFICES ON THE DATE HEREOF AT 111 8TH AVENUE, NEW
YORK, NEW YORK 10011, AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE AND ACCEPT
FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL
LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH
ACTION OR PROCEEDING.  IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND AGENT
SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, EACH SUCH BORROWER AGREES TO
DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT IN NEW

 

82

--------------------------------------------------------------------------------


 

YORK, NEW YORK ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION SATISFACTORY
TO THE ADMINISTRATIVE AGENT.  EACH BORROWER FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO IT AT ITS ADDRESS PROVIDED IN SECTION 10.01, SUCH SERVICE TO
BECOME EFFECTIVE THIRTY DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT
THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST EITHER BORROWER IN ANY OTHER JURISDICTION.

 

(c)                                  EACH OF THE BORROWERS HEREBY IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (b) ABOVE AND
HEREBY FURTHER IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, THE RIGHT TO PLEAD OR CLAIM, AND AGREES NOT TO PLEAD OR CLAIM, THAT ANY
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

(d)                                 EACH PARTY HERETO HEREBY (i) IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM
OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(ii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (iii) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 10.10.

 

SECTION 10.11              WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) 

 

83

--------------------------------------------------------------------------------


 

ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.11.

 

SECTION 10.12              Confidentiality.  Each of the Administrative Agent,
the Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates, directors, officers and employees and to its agents, including
accountants, legal counsel and other advisors who have been informed of the
confidential nature of the information provided, (b) disclosures in connection
with any pledge or assignment permitted under Section 10.05(h) and, to the
extent requested by any regulatory authority, including the National Association
of Insurance Commissioners or any similar organization, or any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio, (c) to the extent a Lender reasonably believes it is
required by applicable laws or regulations or by any subpoena or similar legal
process (and, to the extent not prohibited under applicable law), such Lender
will provide prompt notice thereof to the Company), (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
understanding with such Person that such Person will comply with this
Section 10.12, to any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(g) with the consent of the Company or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 10.12 or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender from a source other than a Borrower (unless such source is
actually known by the individual providing the information to be bound by a
confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information).  For the purposes of this
Section 10.12, “Information” means all information received from either Borrower
relating to either Borrower or its business, other than any such information
that is known to a Lender, publicly known or otherwise available to the
Administrative Agent, any Issuing Bank or any Lender other than through
disclosure (a) by a Borrower, or (b) from a source actually known to a Lender to
be bound by a confidentiality agreement or other legal or contractual obligation
of confidentiality with respect to such information.  Any Person required to
maintain the confidentiality of Information as provided in this Section 10.12
shall be considered to have complied with its obligation to do so if such Person
maintains the confidentiality of such Information in accordance with procedures
adopted in good faith to protect confidential Information of third parties
delivered to a lender.

 

SECTION 10.13              Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or

 

84

--------------------------------------------------------------------------------


 

periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

 

SECTION 10.14              EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT, THE NOTES AND (IN
THE CASE OF THE COMPANY AND THE ADMINISTRATIVE AGENT) THE FEE LETTER AND AGREES
THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY
INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

SECTION 10.15              U.S. Patriot Act.  Each Lender that is subject to the
requirements of the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies the Borrowers that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify, and record information that identifies the Borrowers, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the Patriot Act.

 

SECTION 10.16              No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby, each
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrowers, on the one hand, and the Administrative Agent, the Lenders and the
Issuing Banks, on the other hand, and each Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendments, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent, the
Lenders and the Issuing Banks are and have been acting solely as principals and
are not the financial advisors, agents or fiduciaries, for either Borrower or
any of their respective Affiliates, stockholders,

 

85

--------------------------------------------------------------------------------

 


 

creditors or employees or any other Person; (iii) the Administrative Agent, the
Lenders and the Issuing Banks have not assumed or will assume an advisory,
agency or fiduciary responsibility in favor of either Borrower with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent,
any Lender or any Issuing Bank advised or is currently advising either Borrower
or any of their respective Affiliates on other matters) and the Administrative
Agent, the Lenders and the Issuing Banks have no obligation to either Borrower
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent, the Lenders, the
Issuing Banks, and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrowers
and their respective Affiliates, and the Administrative Agent, the Lenders and
the Issuing Banks have no obligation to disclose any of such interests by virtue
of any advisory, agency or fiduciary relationship; and (v) the Administrative
Agent, the Lenders and the Issuing Banks have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Borrowers has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  Each of the Borrowers hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Lenders or any Issuing Bank with respect to any breach
or alleged breach of agency or fiduciary duty.

 

SECTION 10.17             Liability of Delegate.  It is hereby understood and
agreed that the Delegate shall have no personal liability for the payment of any
amount owing or to be owing hereunder or under the other Loan Documents.

 

[The rest of this page intentionally left blank]

 

86

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the date
and year first above written.

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Company

 

 

 

 

 

 

By:

Kinder Morgan G.P., Inc.,

 

 

 

its General Partner

 

 

 

 

 

 

 

By:

Kinder Morgan Management, LLC,

 

 

 

its Delegate

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David D. Kinder

 

 

 

Name:

David D. Kinder

 

 

 

Title:

Vice President and Treasurer

 

 

Signature Page

KMEP 2010 Credit Agreement

 

--------------------------------------------------------------------------------


 

 

KINDER MORGAN OPERATING L.P. “B”,

 

as the Subsidiary Borrower

 

 

 

 

 

 

 

By:

Kinder Morgan G.P., Inc.,

 

 

 

its General Partner

 

 

 

 

 

 

 

By:

Kinder Morgan Management, LLC,

 

 

 

its Delegate

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David D. Kinder

 

 

 

Name:

David D. Kinder

 

 

 

Title:

Vice President and Treasurer

 

 

Signature Page

2010 Three Year Facility

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as the Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Shannan Townsend

 

Name:

Shannan Townsend

 

Title:

Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

as a Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ Christen A. Lacey

 

Name:

Christen A. Lacey

 

Title:

Senior Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ Lawrence Martin

 

Name:

Lawrence Martin

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

as a Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ Stephanie Balette

 

Name:

Stephanie Balette

 

Title:

Senior Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

DnB NOR BANK ASA,

 

as the Documentation Agent and as a Lender

 

 

 

 

 

By:

/s/ Nikolai A. Nachamkin

 

Name:

Nikolai A. Nachamkin

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Stlan Lovseth

 

Name:

Stlan Lovseth

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Sam Yoo

 

Name:

Sam Yoo

 

Title:

Assistant Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Nupur Kumar

 

Name:

Nupur Kumar

 

Title:

Vice President

 

 

 

 

By:

/s/ Kevin Buddhdew

 

Name:

Kevin Buddhdew

 

Title:

Associate

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Andreas Neumeier

 

Name:

Andreas Neumeier

 

Title:

Managing Director

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Vice President

 

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Ryan Vetsch

 

Name:

Ryan Vetsch

 

Title:

Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

By:

/s/ Jason S. York

 

Name:

Jason S. York

 

Title:

Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

RBC BANK (USA),

 

as a Lender

 

 

 

 

 

By:

/s/ Richard Marshall

 

Name:

Richard Marshall

 

Title:

Market Executive - National Division

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Gregory C. Magnuson

 

Name:

Gregory C. Magnuson

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND plc,

 

as a Lender

 

 

 

 

 

By:

/s/ Steve Ray

 

Name:

Steve Ray

 

Title:

Senior Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

Name:

Irja R. Otsa

 

Title:

Associate Director

 

 

 

 

 

 

 

By:

/s/ Mary E. Evans

 

Name:

Mary E. Evans

 

Title:

Associate Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Lender

 

 

 

 

 

By:

/s/ Linda Terry

 

Name:

Linda Terry

 

Title:

Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Greg Determann

 

Name:

Greg Determann

 

Title:

Senior Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Subha Pasumarti

 

Name:

Subha Pasumarti

 

Title:

Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

NATIXIS,

 

as a Lender

 

 

 

 

 

By:

/s/ Louis P. Laville, III

 

Name:

Louis P. Laville, III

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Daniel Payer

 

Name:

Daniel Payer

 

Title:

Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Charles De Lacey

 

Name:

Charles De Lacey

 

Title:

Senior Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Natsuhiro Samejima

 

Name:

Natsuhiro Samejima

 

Title:

Senior Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Monte E. Deckerd

 

Name:

Monte E. Deckerd

 

Title:

Senior Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

COMMITMENTS

 

Wells Fargo Bank, National Association

 

$

130,000,000.00

 

Bank of America, N.A.

 

120,000,000.00

 

Citibank, N.A.

 

120,000,000.00

 

JPMorgan Chase Bank, N.A.

 

120,000,000.00

 

DnB NOR Bank ASA

 

120,000,000.00

 

Barclays Bank PLC

 

110,000,000.00

 

Credit Suisse AG, Cayman Islands Branch

 

110,000,000.00

 

Deutsche Bank AG New York Branch

 

110,000,000.00

 

Goldman Sachs Lending Partners LLC

 

110,000,000.00

 

Morgan Stanley Bank, N.A.
(Morgan Stanley MUFG Loan Partners, LLC)

 

110,000,000.00

 

Royal Bank of Canada:

 

 

 

Royal Bank of Canada

 

84,333,333.33

 

RBC Bank (USA)

 

25,666,666.67

 

SunTrust Bank

 

110,000,000.00

 

The Royal Bank of Scotland plc

 

110,000,000.00

 

UBS AG, Stamford Branch

 

110,000,000.00

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.
(Morgan Stanley MUFG Loan Partners, LLC)

 

100,000,000.00

 

Compass Bank

 

50,000,000.00

 

ING Capital LLC

 

50,000,000.00

 

Natixis

 

50,000,000.00

 

Regions Bank

 

50,000,000.00

 

Sumitomo Mitsui Banking Corporation

 

50,000,000.00

 

U.S. Bank National Association

 

50,000,000.00

 

TOTAL

 

$

2,000,000,000.00

 

 

KMEP 2010 Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE  6.05

 

EXISTING RESTRICTIONS

 

Port Authority Refunding Revenue Bonds Series 1994 (Kinder Morgan Operating L.P.
“B” Bonds relating to the Cora Terminal) in the aggregate amount of $23,700,000,
as issued by the Jackson-Union Counties Regional Port District.

 

--------------------------------------------------------------------------------

 


 

EXHIBIT 1.01-A

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

 

Dated:

 

 

 

Reference is made to the Credit Agreement dated as of June 23, 2010 (as
restated, amended, modified, supplemented and in effect from time to time, the
“Credit Agreement”), among Kinder Morgan Energy Partners, L.P., a Delaware
limited partnership (the “Company”), Kinder Morgan Operating L.P. “B”, a
Delaware limited partnership (the “Subsidiary Borrower”), the Lenders named
therein, Wells Fargo Bank, National Association, as the Administrative Agent
(the “Administrative Agent”), and the other agents named therein.  Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement.

 

This Assignment and Acceptance, between the Assignor (as defined and set forth
in Schedule I hereto and made a part hereof) and the Assignee (as defined and
set forth on Schedule I hereto and made a part hereof) is dated as of the
Effective Date of Assignment (as set forth on Schedule I hereto and made a part
hereof).

 

1.             The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date of Assignment, an undivided interest (the “Assigned Interest”) in
and to all the Assignor’s rights, obligations and claims under the Credit
Agreement respecting those, and only those, credit facilities contained in the
Credit Agreement as set forth on Schedule I (collectively, the “Assigned
Facilities”, individually, an “Assigned Facility”), in a principal amount for
each Assigned Facility as set forth on Schedule I.

 

2.             The Assignor (i) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Credit Agreement, any other Loan Document or any other instrument
or document furnished pursuant thereto, other than that it is the legal and
beneficial owner of the Assigned Interest and that the Assigned Interest is free
and clear of any adverse claim; (ii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrowers or their respective Subsidiaries or the performance or observance by
the Borrowers or their respective Subsidiaries of any of its respective
obligations under the Credit Agreement, any other Loan Document or any other
instrument or document furnished pursuant thereto; and (iii) attaches the Note
if any, held by it evidencing the Assigned Facility or Facilities, as the case
may be, and requests that the Administrative Agent exchange such Note(s) for a
new Note payable to the Assignor (if the Assignor has retained any interest in
the Assigned Facility or Facilities) and a new Note payable to the Assignee in
the amount which reflects the assignment being made hereby (and after giving
effect to any other assignments which have become effective on the Effective
Date of Assignment).

 

--------------------------------------------------------------------------------


 

3.             The Assignee (i) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (ii) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements referred to in Section 4.07 thereof, or, if later, the most
recent financial statements delivered pursuant to Section 5.01 thereof, and such
other documents and information as it has deemed appropriate to make its own
credit analysis; (iii) agrees that it will independently and without reliance
upon the Administrative Agent, the Assignor, any Issuing Bank or any other
Lender and based on such other documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iv) appoints and authorizes the
Administrative Agent to take such action as such agent on its behalf and to
exercise such powers as are reasonably incidental thereto; (v) agrees that it
will be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender; (vi) confirms that it
is an Eligible Assignee; (vii) if the Assignee is organized under the laws of a
jurisdiction outside the United States, attaches the forms prescribed by the
Internal Revenue Services of the United States certifying as to the Assignee’s
exemption from United States withholding taxes with respect to all payments to
be made to the Assignee under the Credit Agreement or such other documents as
are necessary to indicate that all such payments are subject to such tax at a
rate by an applicable tax treaty, and (viii) has supplied the information
requested on the administrative questionnaire provided by the Administrative
Agent.

 

4.             Following the execution of this Assignment and Acceptance, it
will be delivered to the Administrative Agent for acceptance by it and the
Borrowers and recording by the Administrative Agent pursuant to Section 10.05 of
the Credit Agreement, effective as of the Effective Date of Assignment (which
Effective Date of Assignment shall, unless otherwise agreed to by the
Administrative Agent, be at least five Business Days after the execution of this
Assignment and Acceptance).

 

5.             Upon such acceptance and recording, from and after the Effective
Date of Assignment, the Administrative Agent shall make all payments in respect
of the Assigned Interest (including payments of principal, interest, fees and
other amounts) to the Assignee, whether such amounts have accrued prior to the
Effective Date of Assignment or accrue subsequent to the Effective Date of
Assignment.  The Assignor and Assignee shall make all appropriate adjustments in
payments for periods prior to the Effective Date of Assignment by the
Administrative Agent or with respect to the making of this assignment directly
between themselves.

 

6.             From and after the Effective Date of Assignment, (i) the Assignee
shall be party to the Credit Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder, and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance or the Credit Agreement, relinquish its claims and
rights and be released from its obligations under the Credit Agreement.

 

7.             THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

2010 Three Year Facility

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective duly authorized officers on
Schedule I hereto.

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule I to Assignment and Acceptance

 

Legal Name of Assignor:

 

 

Legal Name of Assignee:

 

 

Effective Date of Assignment:

 

 

Assigned Facilities

 

Principal
Amount of
Assigned Interest

 

Percentage Assigned of Each
Facility (to at least 8
decimals) (Shown as a
percentage of aggregate
held by all applicable
Lenders)

 

Commitment

 

$

 

 

 

%

Committed Loans

 

$

 

 

 

%

 

 

 

 

 

 

Total

 

$

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.01-B

 

OTHER EXISTING LETTERS OF CREDIT
As of June 2010

 

Issuer and
LC Number

 

Beneficiary

 

Issue
Date

 

Current
Expiry
Date

 

Auto-
Renewal
(y/n)

 

Total
Amount
Supported

 

Purpose

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wachovia

 

 

 

 

 

 

 

 

 

 

 

 

 

SM201374W

 

Bank of New York

 

12/23/02

 

12/23/2010

 

no

 

$

19,792,633

 

Nassau County, OHPA Bonds

 

SM212961W

 

Paribas

 

12/31/08

 

12/31/2010

 

no

 

1

 

Hedging Activities

 

SM206600

 

Morgan Stanley

 

12/31/04

 

12/31/2010

 

no

 

5,000,000

 

Hedging Activities

 

SM211314W

 

National Union Fire Ins. Co.

 

12/13/04

 

12/31/2010

 

yes

 

490,000

 

Workers Comp Insurance Policy

 

SM215665W

 

TCEQ

 

09/06/05

 

12/31/2010

 

yes

 

7,000,000

 

KM Liquids Facility

 

SM230086W/ SM230084W

 

BNY Trust Company

 

02/26/08

 

03/20/2010

 

yes

 

45,500,000

 

Support IMT Bonds

 

S113181

 

Bank of New York

 

03/03/97

 

04/2010

 

yes

 

24,128,548

 

Cora Revenue Bonds

 

SM231529W

 

Port Authority of NY & NJ

 

06/05/08

 

04/30/2010

 

yes

 

300,000

 

KMBT

 

SM235293W

 

Port of Portland

 

07/29/09

 

08/01/2010

 

yes

 

300,000

 

KM Cochin

 

SM421263C

 

Travelers

 

06/04/03

 

06/04/2010

 

yes

 

200,000

 

Workers Comp Insurance Policy

 

 

 

 

 

 

 

Total Wachovia

 

$

102,711,182

 

 

 

JPMorgan

 

 

 

 

 

 

 

 

 

 

 

 

 

TPTS-211032

 

TCEQ

 

10/31/05

 

12/31/2010

 

yes

 

$

8,000,000

 

KM Liquids Facility

 

TPTS-302402

 

Shell Oil Company

 

12/28/06

 

05/15/2010

 

yes

 

21,427,500

 

Cortez

 

TPTS-330400

 

RBC/BC Maritime

 

05/22/07

 

05/18/2010

 

yes

 

399,018

 

Van Wharves - Union

 

TPTS-603696

 

CPUC

 

07/01/08

 

06/30/2010

 

yes

 

100,000,000

 

SFPP

 

 

 

 

 

 

 

Total JPMorgan

 

$

129,826,518

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total LCs
Outstanding

 

$

232,537,700

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.01-C

 

FORM OF COMMITTED NOTE

 

                                    ,          

 

FOR VALUE RECEIVED, the undersigned, KINDER MORGAN ENERGY PARTNERS, L.P., a
Delaware limited partnership (the “Company”), HEREBY PROMISES TO PAY to the
order of
                                                                                                              
(the “Lender”), the lesser of (i) such Lender’s Commitment and (ii) the
aggregate amount of Committed Loans made by the Lender and outstanding on the
Maturity Date.  The principal amount of the Committed Loans made by the Lender
to the Company shall be due and payable on the dates and in the amounts as are
specified in that certain Credit Agreement dated as of June 23, 2010 (as
restated, amended, modified, supplemented and in effect from time to time, the
“Credit Agreement”) among the Company, the Subsidiary Borrower, the Lender,
certain other lenders that are party thereto, Wells Fargo Bank, National
Association, as Administrative Agent for the Lender and such other lenders, and
the other agents named therein.  All capitalized terms used herein and not
otherwise defined shall have the meanings as defined in the Credit Agreement.

 

The Company promises to pay interest on the unpaid principal amount of each
Committed Loan outstanding from time to time from the date thereof until such
principal amount is paid in full, at such interest rates and payable on such
dates as are specified in the Credit Agreement.  Both principal and interest are
payable in same day funds in lawful money of the United States of America to the
Administrative Agent at its Principal Office, or at such other place as the
Administrative Agent shall designate in writing to the Company.

 

This Note is one of the Committed Notes referred to in, and this Note and all
provisions herein are entitled to the benefits of, the Credit Agreement.  The
Credit Agreement, among other things (a) provides for the making of Committed
Loans by the Lender and the other lenders to the Company from time to time, and
(b) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events, for prepayments on account of principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified, and for limitations on the amount of interest paid such that no
provision of the Credit Agreement or this Note shall require the payment or
permit the collection of interest in excess of the Maximum Rate.

 

This Note may be held by the Lender for the account of its applicable lending
office and may be transferred from one lending office to another lending office
from time to time as the Lender may determine.

 

The Company and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor, default or intent to
accelerate, protest and notice of protest and diligence in collecting and
bringing of suit against any party hereto, and agree to all renewals, extensions
or partial payments hereon and to any release or substitution of security
herefor, in whole or in part, with or without notice, before or after maturity.

 

--------------------------------------------------------------------------------


 

This Note shall be governed by and construed under the laws of the State of New
York and  the applicable laws of the United States of America.

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Company

 

 

 

By:

 

Kinder Morgan G.P., Inc.,

 

 

 

its General Partner

 

 

 

 

 

By:

 

Kinder Morgan Management, LLC,

 

 

its Delegate

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 1.01-D

 

FORM OF SWINGLINE NOTE

 

$25,000,000

                                      

,           

 

FOR VALUE RECEIVED, the undersigned, KINDER MORGAN ENERGY PARTNERS, L.P., a
Delaware limited partnership (the “Company”), HEREBY PROMISES TO PAY to the
order of
                                                                                                    
(the “Swingline Lender”), the lesser of (i) $25,000,000 and (ii) the aggregate
amount of Swingline Loans made by the Swingline Lender and outstanding on the
Maturity Date.  The principal amount of the Swingline Loans made by the
Swingline Lender to the Company shall be due and payable on the dates and in the
amounts as are specified in that certain Credit Agreement dated as of June 23,
2010 (as restated, amended, modified, supplemented and in effect from time to
time, the “Credit Agreement”) among the Company, the Subsidiary Borrower, the
Swingline Lender, certain other lenders that are party thereto, Wells Fargo
Bank, National Association, as Administrative Agent for the Swingline Lender and
such other lenders, and the other agents named therein.  All capitalized terms
used herein and not otherwise defined shall have the meanings as defined in the
Credit Agreement.

 

The Company promises to pay interest on the unpaid principal amount of each
Swingline Loan outstanding from time to time from the date thereof until such
principal amount is paid in full, at such interest rates and payable on such
dates as are specified in the Credit Agreement.  Both principal and interest are
payable in same day funds in lawful money of the United States of America to the
Swingline Lender at 1525 West W. T. Harris Boulevard, Charlotte, North Carolina
28262 or such other place as the Swingline Lender shall designate in writing to
the Company.

 

This Note is the Swingline Note referred to in, and this Note and all provisions
herein are entitled to the benefits of, the Credit Agreement.  The Credit
Agreement, among other things (a) provides for the making of Swingline Loans by
the Swingline Lender to the Company from time to time, and (b) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events, for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions therein specified, and for
limitations on the amount of interest paid such that no provision of the Credit
Agreement or this Note shall require the payment or permit the collection of
interest in excess of the Maximum Rate.

 

The Company and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor, default or intent to
accelerate, protest and notice of protest and diligence in collecting and
bringing of suit against any party hereto, and agree to all renewals, extensions
or partial payments hereon and to any release or substitution of security
herefor, in whole or in part, with or without notice, before or after maturity.

 

This Note shall be governed by and construed under the laws of the State of New
York and the applicable laws of the United States of America.

 

--------------------------------------------------------------------------------


 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Company

 

 

 

By:

 

Kinder Morgan G.P., Inc.,

 

 

 

its General Partner

 

 

 

 

 

By:

 

Kinder Morgan Management, LLC,

 

 

its Delegate

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


EXHIBIT 2.03

 

FORM OF BORROWING REQUEST

 

 

Dated

 

 

 

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Boulevard

Charlotte, North Carolina  28262-0680

Attn:  Syndication Agency Services

 

Ladies and Gentlemen:

 

This Borrowing Request is delivered to you by Kinder Morgan Energy Partners,
L.P. (the “Company”), a Delaware limited partnership, under Section 2.03 of the
Credit Agreement dated as of June 23 2010 (as restated, amended, modified,
supplemented and in effect, the “Credit Agreement”), by and among the Company,
the Subsidiary Borrower, the Lenders party thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and the other agents named therein.

 

1.             The Company hereby requests that the Lenders make a Loan or Loans
in the aggregate principal amount of $                             (the
“Committed Loan” or the “Committed Loans”).(1)

 

2.             The Company hereby requests that the Committed Loan or Committed
Loans be made on the following Business Day:
                                .(2)

 

3.             The Company hereby requests that the Committed Loan or Committed
Loans bear interest at the following interest rate, plus the Applicable Margin,
as set forth below:

 

Type of
Committed Loan

 

Principal
Component of
Committed Loan

 

Interest
Rate

 

Interest Period
(if applicable)

 

Maturity Date for
Interest Period
(if applicable)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.             The Company hereby requests that the funds from the Committed
Loan or Committed Loans be disbursed to the following bank account: 
                                                            .

 

--------------------------------------------------------------------------------

(1)                                  Complete with an amount in accordance with
Section 2.03 of the Credit Agreement.

 

(2)                                  Complete with a Business Day in accordance
with Section 2.03 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

5.             After giving effect to the requested Committed Loan, the
aggregate Credit Exposures, outstanding as of the date hereof (including the
requested Loans) does not exceed the maximum amount permitted to be outstanding
pursuant to the terms of the Credit Agreement.

 

6.             All of the conditions applicable to the Committed Loans requested
herein as set forth in the Credit Agreement have been satisfied as of the date
hereof and will remain satisfied to the date of such Loans.

 

7.             All capitalized undefined terms used herein have the meanings
assigned thereto in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request this
           day of                               ,             .

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Company

 

 

 

By:

 

Kinder Morgan G.P., Inc.,

 

 

 

its General Partner

 

 

 

 

 

By:

 

Kinder Morgan Management, LLC,

 

 

 

its Delegate

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


EXHIBIT 2.06

 

FORM OF LETTER OF CREDIT REQUEST

 

 

Dated

 

 

 

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Boulevard

Charlotte, North Carolina  28262-0608

Attn:  Syndication Agency Services

 

and

[Name and address of Issuing Bank,

if the issuing Bank is not Wells Fargo]

Ladies and Gentlemen:

 

This Letter of Credit Request is delivered to you by Kinder Morgan Energy
Partners L.P. (the “Company”), a Delaware limited partnership, under
Section 2.06 of the Credit Agreement dated as of June 23, 2010 (as restated,
amended, modified, supplemented, and in effect from time to time, the “Credit
Agreement”), by and among the Company, the Subsidiary Borrower, the Lenders
party thereto, Wells Fargo Bank, National Association, as Administrative Agent,
and the other agents named therein.

 

The Company hereby requests the issuance of a Letter of Credit under the Credit
Agreement, and in that connection sets forth below the information relating to
such Letter of Credit (the “Proposed Letter of Credit”) as required by
Section 2.06(c) of the Credit Agreement.  The Proposed Letter of Credit must be
issued:

 

(a)           on or before                                         ,
          (1)

 

(b)           for the benefit of                             whose address is

 

(c)           In the amount of $

 

(d)           having an expiry date of                                 ,
        (2)

 

(e)           attached hereto is any special language to be incorporated into
the Proposed Letter of Credit.

 

or

 

The Company hereby refers to Letter of Credit Number  (the “Expiring Letter of
Credit”) which has an existing expiry date of                               . 
The Company hereby requests

 

--------------------------------------------------------------------------------

(1)                                  Must be a date not earlier than five
Business Days after notice is given to the Issuing Bank.

 

(2)                                  Must comply with Section 2.06(d) of the
Credit Agreement.

 

--------------------------------------------------------------------------------


 

that  [the expiry date of the Expiring Letter of Credit be extended to 
                          .(2)] [the Issuing Bank that has issued the Expiry
Letter of Credit permit the expiry date of the Expiring Letter of Credit be
extended to                                  .(2)]1. After giving effect to the
Proposed Letter of Credit, neither (i) the sum of the Credit Exposures, plus the
aggregate principal amount of Competitive Loans nor (ii) the LC Exposure of the
Lenders exceeds the maximum amount permitted to be outstanding pursuant to the
terms of the Credit Agreement.

 

2.             All of the conditions applicable to the Loans requested herein as
set forth in the Credit Agreement have been satisfied as of the date hereof and
will remain satisfied to the date of the Proposed Letter of Credit.

 

3.             All capitalized undefined terms used herein have the meanings
assigned thereto in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Letter of Credit Request
this            day of                               ,           .

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Company

 

 

 

By:

Kinder Morgan G.P., Inc.,

 

 

its General Partner

 

 

 

 

By:

Kinder Morgan Management, LLC,

 

 

its Delegate

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


EXHIBIT 2.07

 

FORM OF NOTICE OF ACCOUNT DESIGNATION

 

 

Dated

 

 

 

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Boulevard

Charlotte, North Carolina  28262-0608

Attn:  Syndication Agency Services

 

Ladies and Gentlemen:

 

This Notice of Account Designation is delivered to you by Kinder Morgan Energy
Partners, L.P. (the “Company”), a Delaware limited partnership, under
Section 2.07 of the Credit Agreement dated as of June 23, 2010 (as restated,
amended, modified, supplemented and in effect from time to time, the “Credit
Agreement”) by and among the Company, the Subsidiary Borrower, the Lenders party
thereto, Wells Fargo Bank, National Association, as Administrative Agent, and
the other agents named therein.

 

1.             The Administrative Agent is hereby authorized to disburse all
Loan proceeds into the following account(s):

 

Name of Bank:
ABA Routing Number:
Account Number:
Account Name:

 

2.             This authorization will remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation this            day of                                       ,
        .

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

 

as the Company

 

 

 

 

 

By:

 

Kinder Morgan G.P., Inc.,

 

 

 

its General Partner

 

 

 

 

 

By:

 

Kinder Morgan Management, LLC,

 

 

 

its Delegate

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


EXHIBIT 2.08

 

FORM OF INTEREST ELECTION REQUEST

 

 

Dated

 

 

 

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Boulevard

Charlotte, North Carolina  28262-0608

Attn:  Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Interest Election Request (the “Request”) is delivered to you
under Section 2.08 of the Credit Agreement dated as of June 23, 2010 (as
restated, amended, modified, supplemented and in effect from time to time, the
“Credit Agreement”), by and among Kinder Morgan Energy Partners, L.P., a
Delaware limited partnership (the “Company”), the Subsidiary Borrower, the
Lenders party thereto (the “Lenders”), Wells Fargo Bank, National Association as
Administrative Agent, and the other agents named therein.

 

1.             This Interest Election Request is submitted for the purpose of:

 

(a)                                  [Converting] [Continuing] a
                         Eurodollar Borrowing [into] [as] a
                         Borrowing.(1)

 

(b)                                 The aggregate outstanding principal balance
of such Committed Borrowing is $                            .

 

(c)                                  The last day of the current Interest Period
for such Eurodollar Borrowing is                           .(2)

 

(d)                                 The principal amount of such Committed
Borrowing to be [converted] [continued] is $                          .(3)

 

(e)                                  The requested effective date of the
[conversion] [continuation] of such Committed Loan is
                              .(4)

 

(f)                                    The requested Interest Period applicable
to the [converted] [continued] Eurodollar Borrowing is
                                        .(5)

 

--------------------------------------------------------------------------------

(1)                                  Delete the bracketed language and insert
“Alternate Base Rate” or “LIBOR Rate”, as applicable, in each blank.

 

(2)                                  Insert applicable date for any Eurodollar
Borrowing being converted or continued.

 

(3)                                  Complete with an amount in compliance with
Section 2.08 of the Credit Agreement.

 

(4)                                  Complete with a Business Day in compliance
with Section 2.08 of the Credit Agreement..

 

--------------------------------------------------------------------------------


 

2.             All capitalized undefined terms used herein have the meanings
assigned thereto in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Interest Election Request
this            day of                                       ,         .

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Company

 

 

 

By:

 

Kinder Morgan G.P., Inc.,

 

 

 

its General Partner

 

 

 

 

 

By:

 

Kinder Morgan Management, LLC,

 

 

 

its Delegate

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(5)                                  Complete for each Eurodollar Borrowing in
compliance with the definition of the term “Interest Period” specified in
Section 1.01.

 

2

--------------------------------------------------------------------------------


EXHIBIT 2.11

 

FORM OF NOTICE OF PREPAYMENT

 

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Boulevard

Charlotte, North Carolina  28262-0608

 

Attention:  Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Notice of Prepayment is delivered to you by Kinder Morgan
Energy Partners, L.P. (the “Company”), a Delaware limited partnership, under
Section 2.11 of the Credit Agreement dated as of June 23, 2010 (as restated,
amended, modified, supplemented and in effect from time to time, the “Credit
Agreement”), by and among the Company, the Subsidiary Borrower, the Lenders
party thereto, Wells Fargo Bank, National Association, as the Administrative
Agent, and the other agents named therein.

 

1.             The Company hereby provides notice to the Administrative Agent
that the Company shall repay the following ABR Loans and/or Eurodollar Loans in
the amount of $                          .(1)

 

 

2.             The Company shall repay the above-referenced Loans on the
following Business Day:                                        .(2)

 

 

3.             All capitalized undefined terms used herein have the meanings
assigned thereto in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request this
           day of                               ,           .

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Company

 

 

 

By:

 

Kinder Morgan G.P., Inc.,

 

 

 

its General Partner

 

 

 

 

 

By:

 

Kinder Morgan Management, LLC,

 

 

 

its Delegate

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)                                  Complete with an amount in accordance with
Section 2.11(b) of the Credit Agreement.

 

(2)                                  Complete with a Business Day in accordance
with Section 2.11(b) of the Credit Agreement.

 

--------------------------------------------------------------------------------


EXHIBIT 5.01

 

FORM OF COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies that he is the
                                                         of KINDER MORGAN
MANAGEMENT, LLC, a Delaware limited liability company, the delegate of the
KINDER MORGAN G.P., INC., a Delaware corporation, general partner of KINDER
MORGAN ENERGY PARTNERS, L.P., a Delaware limited partnership (the “Company”),
and that as such he is authorized to execute this certificate on behalf of the
Company.  With reference to the Credit Agreement dated as of June 23, 2010 (as
restated, amended, modified, supplemented and in effect from time to time, the
“Agreement”) among the Company, the Subsidiary Borrower, Wells Fargo Bank,
National Association, as Administrative Agent, for the lenders (the “Lenders”),
and the other agents named therein, which are or become a party thereto, and
such Lenders, the undersigned represents and warrants as follows (each
capitalized term used herein having the same meaning given to it in the
Agreement unless otherwise specified);

 

(a)           Attached hereto are the detailed computations necessary to
determine whether the Company is in compliance with Sections 6.02 and 6.06  of
the Agreement as of the end of the [fiscal quarter][fiscal year] ending
                                .

 

(b)           There currently does not exist any Default or Event of Default
under the Agreement.

 

EXECUTED AND DELIVERED this            day of                                 ,
            .

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Company

 

 

 

By:

 

Kinder Morgan G.P., Inc.,

 

 

 

its General Partner

 

 

 

 

 

By:

 

Kinder Morgan Management, LLC,

 

 

its Delegate

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------